 



EXHIBIT 10.2
AGREEMENT AND PLAN OF MERGER
DATED AS OF APRIL 28, 2006
BY AND AMONG
EOC ACQUISITION, LLC,
ALON USA ENERGY, INC.,
EDGINGTON OIL COMPANY
AND
APEX OIL COMPANY, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 MERGER
    1  
1.1 Merger
    1  
1.2 Excluded Assets
    3  
ARTICLE 2 ASSUMPTION OF LIABILITIES
    4  
2.1 No Assumption of Liabilities
    4  
2.2 Retained Liabilities
    4  
ARTICLE 3 CONVERSION OF SHARES
    5  
3.1 Effect on Common Stock
    5  
3.2 Merger Consideration
    6  
3.3 Estimated Inventory Value Documentation
    6  
3.4 Inventory Adjustment
    6  
ARTICLE 4 THE CLOSING
    7  
4.1 Date of Closing
    7  
4.2 Effective Time
    7  
4.3 Managers; Officers
    7  
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
    8  
5.1 Representations and Warranties of Seller
    8  
5.2 Representations and Warranties of Alon and Purchaser
    22  
ARTICLE 6 PRE-CLOSING COVENANTS
    23  
6.1 Access to Information
    23  
6.2 Conduct of Business
    23  
6.3 OMITTED
    25  
6.4 Notification
    25  
6.5 Cooperation
    25  
6.6 No Inconsistent Action
    25  
6.7 Satisfaction of Conditions
    25  
6.8 Injunctions
    25  
6.9 Filings and Consents
    26  
6.10 Confidentiality
    27  
6.11 Publicity
    28  
6.12 Title Commitments
    28  
6.13 Acquisition Proposals
    29  

i



--------------------------------------------------------------------------------



 



         
6.14 Licenses and Permits
    29  
6.15 Environmental Insurance
    30  
6.16 Remediation Costs
    30  
6.17 Paribas Payoff
    30  
6.18 Termination of Participation in Employee Plans
    31  
ARTICLE 7 CONDITIONS TO THE MERGER
    31  
7.1 Conditions Precedent to Obligations of Purchaser
    31  
7.2 Conditions Precedent to Obligations of Seller
    32  
ARTICLE 8 DOCUMENTS TO BE DELIVERED AT THE CLOSING
    33  
8.1 Documents to be Delivered by Seller
    33  
8.2 Documents to be Delivered by Purchaser
    33  
ARTICLE 9 POST-CLOSING COVENANTS
    34  
9.1 Employees and Non-Solicitation
    34  
9.2 Discharge of Business Obligations
    34  
9.3 Maintenance of Books and Records
    35  
9.4 Payments Received
    35  
9.5 Use of Name
    35  
9.6 Confidentiality
    36  
9.7 Post-Closing Notifications
    36  
9.8 Certain Tax Matters
    36  
9.9 Insurance
    37  
9.10 Seller Guaranties
    38  
9.11 Excluded Inventory
    38  
ARTICLE 10 SURVIVAL AND INDEMNIFICATION
    38  
10.1 Survival of Representations, Warranties and Covenants
    38  
10.2 Limitations on Liability
    39  
10.3 Indemnification
    39  
10.4 Defense of Claims
    40  
10.5 Claims Related to Title
    41  
ARTICLE 11 TERMINATION
    42  
11.1 Termination
    42  
11.2 Effect of Termination
    42  
ARTICLE 12 Definitions
    43  

ii



--------------------------------------------------------------------------------



 



         
12.1 Definition of Certain Terms
    43  
ARTICLE 13 MISCELLANEOUS PROVISIONS
    50  
13.1 Specific Performance
    50  
13.2 Notices
    50  
13.3 Expenses
    51  
13.4 Successors and Assigns
    51  
13.5 Amendment; Waiver
    51  
13.6 Entire Agreement
    52  
13.7 Rights of the Parties
    52  
13.8 Brokers
    52  
13.9 Further Assurances
    52  
13.10 Governing Law
    52  
13.11 Severability
    52  
13.12 Execution in Counterparts
    53  
13.13 Titles and Headings
    53  
13.14 Passage of Title and Risk of Loss
    53  
13.15 Interpretive Matters
    53  
13.16 No Recourse
    53  
13.17 Guaranty
    53  
13.18 Waiver of Punitive and Other Damages and Jury Trial
    53  

iii



--------------------------------------------------------------------------------



 



     
Schedule 1.1.1
  Assigned Contracts
Schedule 1.1.5
  Intellectual Property
Schedule 1.1.6(a)
  Owned Real Property
Schedule 1.1.6(b)
  Real Property Leases
Schedule 1.1.6(c)
  Pipeline Easements
Schedule 1.1.7
  Permits
Schedule 1.2.7
  Other Excluded Assets
Schedule 3.3
  Inventory Methodology
Schedule 6.2
  Conduct of Business Prior to Closing
Schedule 6.17
  BNP Paribas Indebtedness
Schedule 9.1
  Offers of Employment
Schedule 9.10
  Seller Guarantees
 
   
Exhibit A
  Form of Transition Services Agreement
Exhibit B
  Form of Assumption Agreement

iv



--------------------------------------------------------------------------------



 



EXECUTION COPY
AGREEMENT AND PLAN OF MERGER
     This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered
into as of the 28th day of April, 2006, by and among APEX OIL COMPANY, INC., a
Missouri corporation (“Seller”), EDGINGTON OIL COMPANY, a Missouri corporation
and wholly owned subsidiary of Seller (“Edgington”), EOC ACQUISITION, LLC, a
Delaware limited liability company (“Purchaser”), and ALON USA ENERGY, INC., a
Delaware corporation (“Alon”). Capitalized terms used herein are defined in
Article 12.
RECITALS:
     A. It is the intention of the parties that Edgington shall merge with and
into Purchaser, with Purchaser being the surviving entity;
     B. Seller owns all the issued and outstanding shares of common stock, par
value $1.00 per share, of Edgington (the “Shares”).
     C. Edgington presently conducts the business (the “Business”) of acquiring
and refining petroleum feedstocks and marketing petroleum products, including
naptha, jet fuel, diesel fuel, VGO / gas oil, roofing and paving asphalt and
fuel oil (the “Products”); and
     D. The parties desire to effect the Merger, and thereby cause Purchaser to
acquire through merger the assets, rights and properties of Edgington used or
held for use in the operation of the Business, provided that, in connection with
the Merger, Seller is willing to assume certain obligations and liabilities of
Edgington, all on the terms and subject to the conditions set forth in this
Agreement.
     NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
MERGER
     1.1 Merger. On the terms and subject to the conditions hereof and in
accordance with the Delaware Limited Liability Company Act (the “DLLCA”) and the
General and Business Corporation Law of Missouri (the “GBCLM”), Edgington shall
be merged with and into Purchaser (the “Merger”) at the Effective Time. At the
Effective Time, the separate existence of Edgington shall cease, and Purchaser
shall continue to exist as the surviving corporation (the “Surviving
Corporation”). The Merger shall have the effects set forth in this Agreement and
in the applicable provisions of the DLLCA and GBCLM. At the Effective Time,
Purchaser will acquire as a result of the Merger, but subject to Section 1.2,
all rights, properties and assets of Edgington used or held for use in
connection with the Business, wherever located (collectively, the “Assets”),
free and clear of all Liens, except Permitted Liens, including all of
Edgington’s right, title and interest in and to the rights, properties and
assets described in this Section 1.1:
          1.1.1 Contract Rights. All rights and incidents of interest as of the
Closing in and to all leases, agreements and other contracts and legally binding
contractual rights and

 



--------------------------------------------------------------------------------



 



obligations relating to the Business (collectively, “Contracts”), including such
of the foregoing as are described on Schedule 1.1.1;
          1.1.2 Inventories and Stores and Supplies. All raw materials,
feedstocks, components, work-in-process, finished and refined products, stores
and supplies, spare parts and samples, but excluding naphtha, distillate and
VGO/gas oil (collectively, “Inventories”), wherever located;
          1.1.3 Tangible Personal Property. All machinery and equipment,
engines, pipes, pipelines, valves, valve boxes, tanks, pumps, fittings, tools,
spare and maintenance parts, furniture, vehicles and all other tangible personal
property, wherever located, but excluding the tangible personal property not
primarily related to the Business located at Seller’s executive offices located
at 8235 Forsyth Blvd., Clayton, Missouri 63105 (collectively, the “Tangible
Personal Property”);
          1.1.4 Manufacturers’ and Vendors’ Warranties. All rights under
manufacturers’ and vendors’ warranties relating to items included in the Assets
and all similar rights against third parties relating to items included in the
Assets;
          1.1.5 Intellectual Property. All right, title and interest in and to
all domestic and foreign letters patent, patents, patent applications, patent
licenses, software licenses and know-how licenses, trade names, trademarks,
registered copyrights, service marks, trademark registrations and applications,
service mark registrations and applications and copyright registrations and
applications owned or used by Edgington in the operation of the Business and all
trade secrets, technical knowledge, know-how and other confidential proprietary
information and related ownership, use and other rights of Edgington, including
those listed or described on Schedule 1.1.5, but excluding the software licenses
not primarily related to the Business located at Seller’s executive offices
located at 8235 Forsyth Blvd., Clayton, Missouri 63105 (collectively, the
“Intellectual Property”);
          1.1.6 Real Property. (a) The real property owned in fee by Edgington
and listed and described on Schedule 1.1.6(a), together with all easements,
rights of way and other appurtenants thereunto and all buildings, structures,
fixtures and improvements located thereon (the “Owned Real Property”); (b) the
rights and incidents of interests of Edgington in and to all real property
leases (the “Real Property Leases”) relating to the operations of the Business,
including but not limited to those listed or described on Schedule 1.1.6(b), and
all of Edgington’s rights as of the Closing in all of the structures, fixtures
and improvements located thereon (the “Leased Real Property”); and (c) all
easements, rights of way, property use agreements, line rights and real property
licenses and permits relating to the Owned Real Property and the Leased Real
Property as described on Schedule 1.1.6(c) together with any buildings,
structures, fixtures and improvements located thereon (the “Pipeline Easements”
and, together with the Owned Real Property and the Leased Real Property, the
“Real Property”);
          1.1.7 Governmental Licenses, Permits and Approvals. All rights and
incidents of interest of Edgington in and to all licenses, permits,
authorizations and approvals (collectively, “Permits”) issued to Edgington by
any Governmental Entity, including such of the foregoing as are listed in
Schedule 1.1.7;

2



--------------------------------------------------------------------------------



 



          1.1.8 Books and Records. All the books and records of Edgington,
including all books and records relating to employees, the purchase of
materials, supplies and services, financial, accounting and operations matters,
product engineering, research and development, manufacture and sale of products
and all customer and vendor lists relating to the operation of the Business and
all files and documents (including credit information) relating to customers and
vendors of the Business (other than, subject to Section 1.1.9, any of the
foregoing located at Seller’s executive offices located at 8235 Forsyth Blvd.,
Clayton, Missouri 63105 and which is not readily divisible from Seller’s books
and records unrelated to Edgington);
          1.1.9 Corporate Documents. Edgington’s corporate seal, minute books,
charter documents and corporate stock record books;
          1.1.10 Edgington’s Name. All Edgington’s rights to the name “Edgington
Oil Company;”
          1.1.11 Prepaid Items. All prepaid items, costs and fees; and
          1.1.12 Miscellaneous Assets. Except for Excluded Assets, such other
rights, properties and assets owned by Edgington, wherever located, that are
reflected on the Balance Sheet or were acquired subsequent to the Balance Sheet
Date.
     1.2 Excluded Assets. Notwithstanding anything contained in this Agreement
to the contrary, the following rights, properties and assets (collectively, the
“Excluded Assets”) will not be included in the Assets and, on or prior to the
Closing Date, Seller will cause Edgington to distribute the Excluded Assets
(other than those described in Sections 1.2.3, 1.2.4 and 1.2.5) to Seller by way
of dividend distribution:
          1.2.1 Cash. All cash and cash equivalents in transit, on hand and/or
in bank;
          1.2.2 Accounts Receivable. All accounts receivable and any notes
receivable, including amounts due from Affiliates, arising out of the operation
of the Business prior to the Closing;
          1.2.3 Ordinary Course of Business Dispositions. All of the Inventories
and Tangible Personal Property which have been transferred or consumed by
Edgington prior to the Closing in the ordinary course of the conduct of the
Business consistent with past practice;
          1.2.4 Contracts Terminated in the Ordinary Course of Business. All
Contracts that have terminated or expired prior to the Closing in the ordinary
course of the conduct of the Business consistent with past practice and as
permitted hereunder;
          1.2.5 Apex 401(k) Plan. The Apex 401(k) Plan;
          1.2.6 Insurance Policies. Subject to Section 9.9, Edgington’s rights
under any policies of insurance purchased by Seller or any of its Affiliates
(other than Edgington), or any benefits, proceeds or premium refunds payable or
paid thereunder or with respect thereto; and

3



--------------------------------------------------------------------------------



 



          1.2.7 Other Excluded Assets. Any right, property or asset which is
described on Schedule 1.2.7.
The Excluded Assets to be distributed to Seller pursuant to this Section 1.2
will be distributed “as is, where is,” without any express or implied warranties
of any kind, including as to fitness, merchantability, or being fit for any
particular purpose, and in their present condition and state of repair, with all
existing faults, limitations and defects.
ARTICLE 2
ASSUMPTION OF LIABILITIES
     2.1 No Assumption of Liabilities. Except as otherwise specifically set
forth in this Agreement, as between Purchaser and Seller, Purchaser does not
assume or agree to pay, satisfy, discharge or perform, and will not be deemed by
virtue of the execution and delivery of this Agreement or any document delivered
at the Closing pursuant to this Agreement, or as a result of the consummation of
the transactions contemplated by this Agreement, to have assumed, or to have
agreed to pay, satisfy, discharge and perform, any Liability of Edgington,
whether primary or secondary, direct or indirect.
     2.2 Retained Liabilities. As of the Closing, Seller will assume and agree
to pay, satisfy, discharge and perform in accordance with the terms thereof,
those Liabilities set forth below (such Liabilities to be assumed by Seller
being referred to herein as the “Retained Liabilities”):
          (a) all Liabilities of Edgington (including any Liabilities in respect
of which Edgington may be liable jointly and severally with Seller or any
Affiliate of Seller) which relate to any of the Excluded Assets;
          (b) all Liabilities of Edgington (including any Liabilities in respect
of which Edgington may be liable jointly and severally with Seller of any
Affiliate or Seller) relating to Taxes with respect to the Business, or
otherwise, for all periods, or portions thereof, prior to the Closing Date;
          (c) all liabilities of Edgington relating to Taxes arising under
Treasury Regulation Section 1.1502-6 or any similar provision of state or local
law or arising out of Edgington’s inclusion in any affiliated, consolidated,
combined or unitary group for tax purposes;
          (d) all Liabilities for any legal, accounting, investment banking,
brokerage or similar fees or expenses incurred by Edgington prior to Closing or
in connection with, resulting from or attributable to the transactions
contemplated by this Agreement;
          (e) all Liabilities for accounts payable arising out of the operation
of the Business prior to Closing, including amounts due to Affiliates, amounts
payable (or required contributions) with respect to the acquisition of an equity
interest in Huntington E-P Pipeline Company, LLC (“Huntington”) and amounts
payable with respect to Edgington’s portion of

4



--------------------------------------------------------------------------------



 



operating and maintenance costs and expenses with respect to Huntington arising
prior to the Closing;
          (f) all Liabilities for any Indebtedness of Edgington;
          (g) subject to Sections 6.15 and 6.16, all Liabilities of Edgington
(other than Environmental Costs and Liabilities) with respect to third party
claims resulting from, caused by or arising out of, directly or indirectly, the
conduct of the Business or ownership or lease of any of the Assets or any
properties or assets previously used in the Business at any time prior to the
Closing Date, including such of the foregoing as constitute, may constitute or
are alleged to constitute a tort, breach of contract or violation or requirement
of any domestic or foreign statute, law, ordinance, rule or regulation (“Law”)
of any domestic or foreign court, government, governmental agency, authority,
entity or instrumentality (“Governmental Entity”);
          (h) all claims for severance, other employee benefits (including
benefits mandated by Law) or other compensation or damages by or on behalf of
any employees (present or former), agents or independent contractors of
Edgington or by or on behalf of any Governmental Entity in respect of employees
(present or former), agents or independent contractors of Edgington involving
any alleged employment loss, violation of any Law or termination of employment
actually or constructively (by operation of Law or pre-existing contract,
including any Liability for severance), all Liabilities of Edgington (including
any Liabilities in respect of which Edgington may be liable jointly and
severally with Seller or any Affiliate of Seller) with respect to employees
(present or former), agents or independent contractors of Edgington under or
relating to any Employee Plan (other than an Edgington Benefit Plan) or under or
relating to any Edgington Benefit Plan to the extent such Liability results from
or relates to a breach of any representation or warranty in Section 5.1.19, or
in respect of payments for unemployment compensation or unemployment insurance,
and all other Liabilities in respect of employees (present or former), agents or
independent contractors of Edgington, in each case, relating to periods of
employment ending prior to the Closing Date; and
          (i) all Liabilities of Edgington arising prior to the Closing not
related or arising in connection with the conduct of the Business or the use,
non-use or ownership of the Assets.
ARTICLE 3
CONVERSION OF SHARES
     3.1 Effect on Common Stock. As of the Effective Time, by virtue of the
Merger and without any action on the part of Seller, each of the following shall
occur:
          (a) At the Effective Time, each share of common stock, par value $1.00
per share, of Edgington (the “Common Stock”) issued and outstanding immediately
prior to the Effective Time (other than any shares of Common Stock to be
canceled pursuant to Section 3.1(b)) and all rights in respect thereof shall be
canceled and shall be converted automatically into the right to receive the Per
Share Consideration. As of the Effective Time, all such shares of Common Stock
shall no longer be outstanding and shall automatically be canceled and retired
and shall cease to exist, and each holder of a certificate representing any such
shares

5



--------------------------------------------------------------------------------



 



of Common Stock shall cease to have any rights with respect thereto, except for
the right to receive upon surrender of the certificate that formerly evidenced
such share of Common Stock to the Surviving Corporation, the Per Share
Consideration;
          (b) At the Effective Time, each share of Common Stock held in treasury
by Edgington, if any, shall automatically be canceled and retired and shall
cease to exist and no payment or distribution shall be made with respect
thereto; and
          (c) At the Effective Time and after delivery of the Shares to
Purchaser pursuant to Section 8.1.1, the Surviving Corporation shall pay the
Merger Consideration by wire transfers of immediately available funds to one or
more accounts to be designated in writing by Seller to Purchaser not less than
two business days prior to the Closing
     3.2 Merger Consideration. The parties acknowledge that, on March 24, 2006,
Alon deposited $5,000,000 (the “Earnest Deposit”) with Regions Bank. Upon the
terms and subject to the conditions set forth in this Agreement, at the Closing,
Seller and Alon will instruct Regions Bank to deliver the Earnest Deposit to
Seller. The “Merger Consideration” shall consist of a cash amount equal to the
sum of (a) $52,000,000 and (b) the Estimated Inventory Value, minus the Earnest
Deposit.
     3.3 Estimated Inventory Value Documentation. At least three Business Days
prior to the Closing, Seller shall deliver to Purchaser a statement (the
“Estimated Inventory Statement”) indicating Seller’s good faith estimate of the
value of the Inventory as of the Closing Date (the “Estimated Inventory Value”).
For purposes of calculating the Estimated Inventory Value and the Final
Inventory Value pursuant to this Section 3.3 and Section 3.4, respectively,
Inventory consisting of products, crude oil, tank bottoms and heels and line
fill shall be valued at market value at the time of valuation based on the
pricing methodologies set forth on Schedule 3.3, and all other Inventory,
including consumables, chemicals and supplies, shall be valued at cost.
     3.4 Inventory Adjustment.
          (a) At the close of business on the day prior to the Closing Date,
Caleb Brett or another inventory service reasonably acceptable to Purchaser and
Seller (the “Inventory Service”) will conduct a physical inventory of all
Inventory as of the Closing Date as well as all naphtha, distillate and VGO/gas
oil held in inventory by Edgington as of the Closing Date (the “Physical
Inventory”). The Physical Inventory may be observed by Seller, Purchaser or
their respective representatives. Seller and Edgington will cooperate and give
access to representatives of the Inventory Service and Purchaser for this
purpose. The cost of the Inventory Service will be paid 50% by Seller and 50% by
Purchaser.
          (b) As soon as practicable, but in no event later than 30 days
following the completion of the Physical Inventory, Purchaser shall prepare a
statement of the value of the Inventory as of the Closing Date (the “Inventory
Statement”). Purchaser shall deliver a copy of the Inventory Statement to Seller
promptly after it has been prepared. Seller shall have the opportunity to
examine the work papers, schedules and other documents prepared by Purchaser in
connection with its preparation of the Inventory Statement. The Inventory
Statement shall be

6



--------------------------------------------------------------------------------



 



final and binding on the parties unless, within 30 days after delivery to
Seller, notice is given by Seller to Purchaser of its objection setting forth in
reasonable detail Seller’s basis for objection. If notice of objection is given,
the parties shall consult with each other with respect to the objection. If the
parties are unable to reach agreement within 15 days after the notice of
objection has been given, the dispute shall be referred for resolution to
PricewaterhouseCoopers LLP (the “Accountants”) as promptly as practicable. The
Accountants will make a determination as to each of the items in dispute, which
determination will be (i) in writing, (ii) furnished to each of the parties
hereto as promptly as practicable after the items in dispute have been referred
to the Accountants, (iii) made in accordance with this Agreement, and
(iv) conclusive and binding upon each of the parties hereto. The fees and
expenses of the Accountants will be shared equally by Purchaser and Seller. Each
of Purchaser and Seller will use Commercially Reasonable Efforts to cause the
Accountants to render their decision as soon as reasonably practicable,
including by promptly complying with all reasonable requests by the Accountants
for information, books, records and similar items. The term “Final Inventory
Value” shall mean the definitive value of the Inventory as of the Closing Date
agreed to (or deemed to be agreed to) by Purchaser and Seller in accordance with
this Section 3.4.
          (c) If the Estimated Inventory Value exceeds the Final Inventory
Value, then Seller shall promptly pay to Purchaser an amount equal to such
excess. If the Final Inventory Value exceeds the Estimated Inventory Value, then
Purchaser shall promptly pay to Seller an amount equal to such excess.
ARTICLE 4
THE CLOSING
     4.1 Date of Closing. The closing of the Merger contemplated hereby (the
“Closing”) shall take place at the offices of Jones Day, 2727 N. Harwood Street,
Dallas, Texas (or at such other place as the parties may designate) on June 1,
2006 (provided that such date will be extended to July 1, 2006 if and only if
the necessary consents under the HSR Act have not been received by June 1, 2006
or the condition in Section 7.1.8 shall not have been fulfilled by June 1,
2006). The date on which the Closing is effected is referred to in this
Agreement as the “Closing Date.” At the Closing, the parties shall execute and
deliver the documents referred to in Article 8.
     4.2 Effective Time. At the Closing, after the satisfaction or waiver of
each of the conditions set forth in Article 7, the parties shall cause to be
duly prepared and filed with the Secretary of State of the State of Delaware a
certificate of merger and with the Secretary of State of the State of Missouri
articles of merger, each in such form as is required by, and executed in
accordance with, the applicable provisions of the DLLCA and GBCLM, as
applicable. The Merger shall become effective at such time as the filing with
the Secretary of State of the State of Delaware of the Certificate of Merger
becomes effective (the “Effective Time”).
     4.3 Managers; Officers. The managers of Purchaser immediately prior to the
Effective Time shall be the managers of the Surviving Corporation as of the
Effective Time until their successors are elected and qualified. The officers of
Purchaser immediately prior to the Effective Time shall be the officers of the
Surviving Corporation as of the Effective Time until their successors are
elected and qualified.

7



--------------------------------------------------------------------------------



 



ARTICLE 5
REPRESENTATIONS AND WARRANTIES
     5.1 Representations and Warranties of Seller. Subject to the exceptions set
forth in the letter from Seller, dated the date of this Agreement, addressed to
Purchaser (the “Disclosure Letter”), each of which exceptions in order to be
effective shall indicate the Section, and, if applicable, subsection of this
Section 5.1 to which it relates, Seller makes the following representations and
warranties to Purchaser, each of which is true and correct as of the date hereof
and shall be true and correct as of the Closing Date and shall be unaffected by
any investigation heretofore or hereafter made by Purchaser.
          5.1.1 Organization and Good Standing. Each of Seller and Edgington is
a corporation duly organized, validly existing and in good standing under the
Laws of the state of its incorporation. Each of Seller and Edgington has the
requisite corporate power and authority to own, lease or otherwise hold the
assets owned, leased or otherwise held by it and to carry on the businesses
presently conducted by it. Edgington is in good standing and duly qualified to
conduct business as a foreign corporation in every state of the United States in
which its ownership or lease of property or conduct of its business makes such
qualification necessary, except such states in which the failure to qualify,
individually or in the aggregate, has not had or resulted in, and could not
reasonably be expected to have or result in, a Material Adverse Effect.
Section 5.1.1 of the Disclosure Letter sets forth each state in which Edgington
is qualified to conduct business as a foreign corporation.
          5.1.2 Authorization of Agreement; Binding Obligation. Each of Seller
and Edgington has the requisite corporate power to execute and to deliver this
Agreement and to perform the transactions contemplated hereby to be performed by
them. The execution and delivery by each of Seller and Edgington of this
Agreement and the performance by them of the transactions contemplated hereby to
be performed by them have been duly authorized by all necessary corporate and
shareholder action on the part of Seller and Edgington. This Agreement has been
duly executed and delivered by duly authorized officers of each of Seller and
Edgington and, assuming the due execution and delivery of this Agreement by
Purchaser and Alon, constitutes a valid and binding obligation of Seller and
Edgington enforceable against them in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).
          5.1.3 No Restrictions Against the Merger; Required Consents. The
execution and delivery of this Agreement by Seller or Edgington does not, and
the Merger and the performance by Seller or Edgington of the transactions
contemplated hereby to be performed by them will not (a) conflict with the
Organizational Documents of either Seller or Edgington, (b) conflict with, or
result in any violation of, or constitute a default (with or without notice or
lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a benefit under,
any contract, permit, order, judgment or decree to which either Seller or
Edgington is a party or by which any of their properties are bound,
(c) constitute a violation of any Law or regulation applicable to either Seller
or Edgington, or (d) result in the creation of any Lien upon the Shares or any
of the Assets. Except as set forth in

8



--------------------------------------------------------------------------------



 



Section 5.1.3 of the Disclosure Letter, no consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity or third party is required to be obtained or made by or with respect to
Seller and/or Edgington in connection with the execution and delivery of this
Agreement by Seller and/or Edgington, the Merger or the performance by Seller
and/or Edgington of the transactions contemplated hereby to be performed by
either of them, except for any filings, if required, with the Federal Trade
Commission and Department of Justice pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).
          5.1.4 Capitalization.
          (a) The authorized capital stock of Edgington consists of 30,000
shares of common stock, par value $1.00 per share, of which 1,000 shares, which
constitute the Shares, are issued and outstanding. The Shares constitute the
only issued and outstanding shares of capital stock of Edgington, have been duly
authorized and are validly issued, fully paid and nonassessable. There are no
issued and outstanding securities, rights or obligations which are convertible
into, exchangeable for, or exercisable to acquire any capital stock or other
equity securities of Edgington. There are no outstanding contractual
obligations, commitments or arrangements of Edgington to repurchase, redeem or
otherwise acquire or make any payment in respect of any shares of capital stock
of Edgington.
          (b) Edgington is not bound by or subject to any (i) preemptive right
or other outstanding rights, subscriptions, options, warrants, conversion, call,
put, exchange or other rights, agreements, commitments, arrangements or
understandings of any kind pursuant to which Edgington, contingently or
otherwise, is or may become obligated to offer, issue, sell, purchase or redeem,
or cause to be offered, issued, sold, purchased or redeemed, any Edgington
Securities; (ii) shareholder agreements, voting trusts, proxies or other
agreements or understandings to which Edgington is a party or to which Edgington
is bound relating to the holding, voting, sale, purchase, redemption or other
acquisition of Edgington Securities; or (iii) except as set forth in
Section 1.2, agreements, commitments, arrangements, understandings or other
obligations to declare, make or pay any dividends or distributions, whether
current or accumulated, or due or payable, on any Edgington Securities. Except
for this Agreement, Edgington is not obligated to become a party to any contract
or arrangement for the sale of or is otherwise obligated to sell, transfer or
otherwise dispose of any Edgington Securities. Edgington has no outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or which are convertible into or exercisable for securities
having the right to vote) with the shareholders of Edgington on any matter.
          (c) Except as set forth in Section 5.1.4(c) of the Disclosure Letter,
Edgington does not own, directly or indirectly, beneficially or of record, any
capital stock of or other equity or voting securities or interests in any other
Person. Except as set forth in Section 5.1.4(c) of the Disclosure Letter,
Edgington is not a party to any shareholders agreement, voting trusts or other
agreements or undertakings relating to the voting, purchase, redemption or other
acquisition of capital stock or other equity interests in any other Person.
Except as set forth in Section 5.1.4(c) of the Disclosure Letter, there are no
outstanding obligations of Edgington to make any investment in or provide funds
(whether in form of a loan, capital contribution or otherwise), and

9



--------------------------------------------------------------------------------



 



Edgington does not currently have outstanding any such investment or provision
of funds, to any other Person.
          5.1.5 Ownership of Shares and Assets.
          (a) The Merger and delivery of the Shares as contemplated by this
Agreement are not subject to any preemptive right, right of first refusal or
other right or restriction. Seller is the record and beneficial owner of, and
has good and marketable title to, all of the Shares, free and clear of any
Liens, except Liens set forth in Section 5.1.5 of the Disclosure Letter. At the
Effective Time, Purchaser will acquire good and marketable title to the Shares,
free and clear of any Liens.
          (b) There are no existing agreements with, options or rights of, or
commitments to any Person to acquire any of the Assets or any interest therein,
except for those contracts entered into in the normal course of business
consistent with past practice for the sale of Inventory.
          5.1.6 Financial Statements. Edgington has delivered to Purchaser true
and complete copies of (a) the unaudited balance sheets of Edgington at
September 30, 2004 and 2005 and related statements of income for the periods
then ended (the “Year-End Financial Statements”) and (b) the unaudited balance
sheet of Edgington at February 28, 2006 and related statement of income for the
three-month period then ended (together with the Year-End Financial Statement,
the “Financial Statements”). Except as set forth in Section 5.1.6 of the
Disclosure Letter, the Financial Statements (i) have been prepared, in all
material respects, in accordance with GAAP applied on a consistent basis during
the periods involved (except that the Financial Statements do not contain all
footnote disclosure required by GAAP); (ii) present fairly, in all material
respects, the financial position, assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Edgington as at the dates thereof and the
results of operations of Edgington for the periods then ended; and
(iii) accurately reflect in all material respects the books of account and other
financial records of Edgington. References in this Agreement to the “Balance
Sheet” shall mean the balance sheet of Edgington as of February 28, 2006,
referred to above; and references in this Agreement to the “Balance Sheet Date”
shall be deemed to refer to February 28, 2006.
          5.1.7 Inventory. All Inventory consisting of finished jet fuel is of
quality consistent with such product produced by Edgington in the ordinary
course of its Business. Edgington is not under any Liability with respect to the
return of inventory in the possession of wholesalers, retailers or other
customers.
          5.1.8 Absence of Undisclosed Liabilities. Except as set forth in
Section 5.1.8 of the Disclosure Letter, Edgington has no Liabilities with
respect to the Business, except:
          (a) those Liabilities set forth on the Balance Sheet and not
heretofore paid or discharged;
          (b) Liabilities arising in the ordinary course of business under any
agreement, contract, commitment or lease specifically disclosed in
Section 5.1.10(a) of the Disclosure Letter or not required to be disclosed
because of the term or amount involved; and

10



--------------------------------------------------------------------------------



 



          (c) those Liabilities or obligations incurred, consistently with past
business practice, in or as a result of the normal and ordinary course of
business since the Balance Sheet Date.
This Section 5.1.8 does not apply to Environmental Costs and Liabilities.
          5.1.9 Books of Account. Except as set forth in Section 5.1.9 of the
Disclosure Letter, the books, records and accounts of Edgington maintained with
respect to the Business accurately and fairly reflect, in reasonable detail, the
transactions and the assets and Liabilities of Edgington with respect to the
Business. Except as set forth in Section 5.1.9 of the Disclosure Letter,
Edgington has not engaged in any transaction with respect to the Business,
maintained any bank account for the Business or used any of the funds of
Edgington in the conduct of the Business except for transactions, bank accounts
and funds which have been and are reflected in the normally maintained books and
records of the Business.
          5.1.10 Contracts and Commitments. (a) Except as disclosed in
Section 5.1.10(a) of the Disclosure Letter, Edgington is not a party to any
written or oral:
          (i) agreement, contract or commitment for the future purchase of, or
payment for, feedstocks, supplies or products, or for the performance of
services by a third party which feedstocks, supplies, products or services are
used in the conduct of the Business involving in any one case $50,000 or more;
          (ii) agreement, contract or commitment to sell or supply products or
to perform services in connection with the Business involving in any one case
$50,000 or more;
          (iii) agreement, contract or commitment relating to the Business,
other than Real Property Leases, continuing over a period of more than six
months from the date hereof or exceeding $50,000 in value;
          (iv) distribution, dealer, representative or sales agency agreement,
contract or commitment relating to the Business;
          (v) lease under which Edgington is either lessor or lessee relating to
the Assets or any property at which the Assets are located, other than the Real
Property Leases;
          (vi) note, debenture, bond, equipment trust agreement, letter of
credit agreement, loan agreement or other contract or commitment for the
borrowing or lending of money relating to the Business or agreement or
arrangement for a line of credit or guarantee, pledge or undertaking of the
Indebtedness of any other Person relating to the Business;
          (vii) agreement, contract or commitment for any charitable or
political contribution relating to the Business;

11



--------------------------------------------------------------------------------



 



          (viii) commitment or agreement for any capital expenditure or
leasehold improvement in excess of $50,000 relating to the Business;
          (ix) agreement, contract or commitment limiting or restraining
Edgington, the Business or any successor thereto from engaging or competing in
any manner or in any business;
          (x) license, franchise, distributorship or other agreement which
relates in whole or in part to any software, patent, trademark, trade name,
service mark or copyright or to any ideas, technical assistance or other
know-how of or used by Edgington in the conduct of the Business; or
          (xi) material agreement, contract or commitment relating to the
Business not made in the ordinary course of business.
          (b) Each of the agreements, contracts, commitments, leases, plans and
other instruments, documents and undertakings listed or required to be listed in
Section 5.1.10(a) of the Disclosure Letter, or not required to be listed therein
because of the amount thereof, is valid and enforceable in accordance with its
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law);
Edgington is, and to the knowledge of Seller all other parties thereto are, in
compliance in all material respects with the provisions thereof; Edgington is
not, and to the knowledge of Seller no other party thereto is, in default in any
material respect in the performance, observance or fulfillment of any
obligation, covenant or condition contained therein; and no event has occurred
which with or without the giving of notice or lapse of time, or both, would
constitute a default in any material respect thereunder. Except as disclosed in
Section 5.1.10(b) of the Disclosure Letter, no written or oral agreement,
contract or commitment described or required to be described in
Section 5.1.10(a) of the Disclosure Letter requires the consent of any party in
connection with the transactions contemplated hereby.
          5.1.11 Title to Assets. At the Closing, Edgington will have, good,
valid and marketable title to the Assets free and clear of all Liens, other than
Permitted Liens.
          5.1.12 Intellectual Property. Schedule 1.1.5 contains an accurate and
complete list of all Intellectual Property owned or used by Edgington in the
operation of the Business, except for software purchased or licensed
off-the-shelf. Except as set forth in Section 5.1.12 of the Disclosure Letter,
Edgington owns or has licensed the right, title and interest in and to the
Intellectual Property used in the operation of the Business (including the right
to use and license the same). There are no pending, or to the knowledge of
Seller, threatened actions of any nature affecting the Intellectual Property.
There are no notices or claims currently pending or received by Seller or
Edgington which claim infringement of any domestic or foreign letters patent,
patent applications, patent licenses, software licenses and know-how licenses,
trade names, trademark registrations and applications, service marks,
copyrights, copyright registrations or applications, trade secrets, technical
knowledge, know-how or other confidential proprietary information. There is, to
the knowledge of Seller, no reasonable basis upon which any claim may be
asserted

12



--------------------------------------------------------------------------------



 



against Edgington for infringement or misappropriation of any domestic or
foreign letters patent, patents, patent applications, patent licenses, software
licenses, and know-how licenses, trade names, trademark registrations and
applications, trademarks, service marks, copyrights, copyright registrations or
applications, trade secrets, technical knowledge, know-how or other confidential
proprietary information. All letters patent, registrations and certificates
issued by any Governmental Entity relating to any of the Intellectual Property
and all licenses and other agreements pursuant to which Edgington uses any of
the Intellectual Property, are valid and subsisting, have been properly
maintained and neither Edgington, nor to the knowledge of Seller, any other
Person, is in default or violation thereunder.
          5.1.13 Sufficiency of Assets. Other than the Excluded Assets, the
Assets constitute all assets and rights currently used in the Business. No
Person other than Edgington owns any equipment or other tangible assets or
properties situated on the premises of Edgington or necessary to the operation
of the Business of Edgington, except for leased items disclosed in Section
5.1.10(a) or Section 5.1.13 of the Disclosure Letter.
          5.1.14 Real Property.
          (a) Title to Owned Real Property. Title to the Owned Real Property at
Closing shall be, good and marketable, fee simple absolute, free and clear of
all Liens, adverse claims and other matters affecting Edgington’s title to or
possession of such Owned Real Property, including all encroachments, boundary
disputes, covenants, restrictions, easements, rights of way, mortgages, security
interests, leases, encumbrances and title objections, excepting only the
Permitted Liens.
          (b) Leased Real Property. Except as set forth in Section 5.1.14(b) of
the Disclosure Letter, Edgington has no Leased Real Property.
          (c) Zoning. The Real Property complies with all applicable zoning and
other land use requirements and, to Seller’s knowledge, there is no pending
action to modify or terminate the present zoning of the Real Property or any
portion thereof.
          (d) Utility Services. The water, electric, gas and sewer utility
services and the septic tank and storm drainage facilities currently available
to the Real Property are adequate for the present use of the Real Property by
Edgington in conducting the Business, are not being appropriated by Edgington
but rather are being supplied to Edgington by utility companies or
municipalities pursuant to valid and enforceable contracts, and, to the
knowledge of Seller, there is no condition which will result in the termination
of the present access from the Real Property to such utility services and other
facilities.
          (e) Access. Edgington has obtained all Permits and rights-of-way,
including proof-of-dedication, which are necessary to ensure vehicular and
pedestrian ingress and egress to and from the Real Property. There are no
restrictions on entrance to or exit from the Real Property to adjacent public
streets and, to the knowledge of Seller, no conditions which will result in the
termination of the present access from the Real Property to existing highways
and roads.

13



--------------------------------------------------------------------------------



 



          (f) Assessments or Hazards. Edgington has received no notices, oral or
written, from any Governmental Entity that the assessed value of the Real
Property has been determined to be greater than that upon which county, township
or school tax was paid for the 2005 tax year applicable to each such Tax, or
from any insurance carrier of Edgington of fire hazards with respect to the Real
Property.
          (g) Eminent Domain. Edgington has received no notices, oral or
written, that any Governmental Entity having the power of eminent domain over
the Real Property has commenced or intends to exercise the power of eminent
domain or a similar power with respect to all or any part of the Real Property.
          (h) No Violations. The Real Property and the present uses thereof
comply in all material respects with all Laws of all Governmental Entities
having jurisdiction over the Real Property, and Edgington has received no
notices, oral or written, from any Governmental Entity, and has no reason to
believe, that the Real Property or any improvements erected or situated thereon,
or the uses conducted thereon or therein, violate in any material respect any
Laws of any Governmental Entity having jurisdiction over the Real Property. This
Section 5.1.14(h) does not apply to Environmental Laws.
          (i) Public Improvements. No work for municipal improvements has been
commenced on or in connection with the Real Property or any street immediately
adjacent thereto. No assessment for public improvements has been made against
the Real Property which remains unpaid. No notice from any county, township or
other Governmental Entity has been served upon the Real Property or received by
Edgington requiring or calling attention to the need for any work, repair,
construction, alteration or installation on or in connection with the Real
Property which has not been complied with.
          (j) Flood Plain. No part of the Real Property contains, is located
within, or abuts any flood plain, navigable water or other body of water,
tideland, wetland, marshland or any other area which is subject to similar
state, federal or municipal regulation, control or protection.
          (k) Commitments and Options. Except for this Agreement, Edgington is
not a party to any option to purchase or sell, right of first refusal to
purchase or sell or agreement for the sale and purchase of the Owned Real
Property to any Person.
          (l) Parties in Possession. Other than Edgington and as set forth in
Section 5.1.14(l) of the Disclosure Letter, there are no parties in possession
of any portion of the Owned Real Property or Leased Real Property, as lessees,
subtenants, or tenants at sufferance, or trespassers. The Real Property
constitutes all the parcels, tracts of land, buildings, fixtures and
improvements that are used or held for use primarily in connection with the
Business.
          (m) Pipeline Easements. Except as set forth in Schedule 1.1.6(c),
(i) Edgington is not in default under any easement to which is a party in
connection with the Pipeline Easements, nor to the knowledge of Seller, is there
any event or circumstances that with the giving of notice or the lapse of time
or both would constitute a default under any such easement; (ii) to the
knowledge of Seller, there are no easement gaps in the pipelines located on

14



--------------------------------------------------------------------------------



 



the Pipeline Easements; and (iii) except as set forth in Section 5.1.14(m) of
the Disclosure Letter, the Pipeline Easements are in full force and effect and
are sufficient to allow Edgington to continue to operate any pipelines therein
or thereon (without interruption) as currently operated. All Pipeline Easements
represent valid, binding and enforceable agreements of Edgington, and to the
knowledge of Seller, each of the parties thereto except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
equity or at Law), and there is no pending modification or cancellation of same.
Edgington owns no pipelines other than pipelines located within the Real
Property.
          5.1.15 Insurance. To the knowledge of Seller, Edgington or an
Affiliate of Edgington has insurance policies in full force and effect for such
amounts as are sufficient for material compliance with all requirements of Law
and of all agreements to which Edgington is a party or by which it is bound. Set
forth in Section 5.1.15 of the Disclosure Letter is a list of all fire,
liability and other forms of insurance and all fidelity bonds held by or
applicable to Edgington or the Business, setting forth, in respect of each such
policy, the policy name, policy number, carrier, term, type of coverage and
annual premium. To the knowledge of Seller, no event relating to Edgington or
the Business has occurred which can reasonably be expected to result in a
retroactive upward adjustment in premiums under any such insurance policies or
which is likely to result in a prospective upward adjustment in such premiums.
Excluding insurance policies that have expired and been replaced in the ordinary
course of business, no insurance policy has been cancelled within the last two
years and, to the knowledge of Seller, no threat has been made to cancel any
insurance policy of Edgington during such period except as set forth in
Section 5.15 of the Disclosure Letter. All such insurance will remain in full
force and effect with respect to periods before the Closing. To the knowledge of
Seller, no event has occurred, including the failure by Edgington to give any
notice or information or Edgington giving any inaccurate or erroneous notice or
information, which limits or impairs the rights of Edgington under any such
insurance policies.
          5.1.16 Conduct of the Business Since the Balance Sheet Date. Except as
set forth in Section 5.1.16 of the Disclosure Letter, since the Balance Sheet
Date, Edgington has not:
          (a) incurred any Liabilities, other than Liabilities incurred in the
ordinary course of business consistent with past practice, or discharged or
satisfied any Lien, or paid any Liabilities, other than in the ordinary course
of business consistent with past practice, or failed to pay or discharge when
due any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to Edgington or any of the
Assets;
          (b) sold, encumbered, assigned or transferred any assets or properties
which would have been included in the Assets, except for the sale of Inventory
in the ordinary course of business consistent with past practice and except for
dispositions of worn out or obsolete equipment or other Tangible Personal
Property in the ordinary course of business consistent with past practice;
          (c) created, incurred, assumed or guaranteed any Indebtedness, or
mortgaged, pledged or subjected any of the Assets to any Lien, except for
Permitted Liens;

15



--------------------------------------------------------------------------------



 



          (d) made or suffered any amendment or termination of any material
agreement, contract, commitment, lease or plan to which Edgington is a party or
by which Edgington is bound, or cancelled, modified or waived any substantial
debts or claims held by Edgington or waived any rights of substantial value,
whether or not in the ordinary course of business;
          (e) suffered any damage, destruction or loss, whether or not covered
by insurance, (i) which has had or resulted in, or could reasonably be expected
to have or result in, a Material Adverse Effect, or (ii) of any item or items
carried on its books of account individually or in the aggregate at more than
$50,000, or suffered any repeated, recurring or prolonged shortage, cessation or
interruption of supplies or utility or other services required to conduct its
business and operations;
          (f) received notice or had knowledge of any actual or threatened labor
trouble, strike or other occurrence, event or condition of any similar character
which has had or might have an adverse effect on its business, operations,
assets properties or prospects;
          (g) made commitments or agreements for capital expenditures or capital
additions or betterments exceeding in the aggregate $50,000 except such as may
be involved in ordinary repair, maintenance or replacement of the Assets;
          (h) increased the salaries or other compensation of, or made any
advance (excluding advances for ordinary and necessary business expenses) or
loan to, any of Edgington’s employees or made any increase in, or any addition
to, other benefits to which any of Edgington’s employees may be entitled;
          (i) changed any of the accounting principles followed by Edgington or
the methods of applying such principles;
          (j) entered into any transaction other than in the ordinary course of
business consistent with past practice; or
          (k) suffered any changes, events or occurrences which, individually or
in the aggregate, have had or resulted in, or could reasonably be expected to
have or result in, a Material Adverse Effect.
          5.1.17 Customers and Suppliers. Since September 30, 2005, there has
not been any adverse change in the business relationship of Edgington with any
customer or supplier.

16



--------------------------------------------------------------------------------



 



          5.1.18 Personnel Information.
          (a) Neither Edgington nor any Affiliate of Edgington is a party to or
bound by any employment or consulting agreement or any collective bargaining
agreement or other labor agreement, or any pension, retirement, stock option,
stock purchase, savings, profit sharing, deferred compensation, bonus, group
insurance or other incentive or welfare contract, plan or arrangement relating
to the Business except as set forth in Section 5.1.18(a) of the Disclosure
Letter.
          (b) Section 5.1.18(b) of the Disclosure Letter sets forth a true and
complete list as of March 31, 2006 of all individuals employed by Edgington in
connection with the Business, including a description of their hourly wage or
bi-weekly salary for the calendar year ending December 31, 2006. Except as set
forth in Section 5.1.18(b) of the Disclosure Letter, to the knowledge of Seller,
no employee material to the Business will terminate his or her employment with
the Business as a result of the consummation of the transactions contemplated by
this Agreement.
          (c) Edgington has not agreed to recognize any union or other
collective bargaining unit, nor has any union or other collective bargaining
unit been certified as representing any of Edgington’s employees. To the
knowledge of Seller, no organizational effort is currently being made or
threatened by or on behalf of any labor union with respect to employees of
Edgington. There is no labor strike, slowdown, work stoppage or lockout actually
pending or, to the knowledge of Seller, threatened against or affecting
Edgington.
          (d) Except as set forth in Section 5.1.18(d) of the Disclosure Letter,
Edgington, with respect to its employees, (i) has no written personnel policy
applicable to such employees, (ii) is and has been in material compliance for
the past five years with all applicable Laws regarding employment and employment
practices, including ERISA, and those Laws relating to terms and conditions of
employment, wages and hours, occupational safety and health and workers’
compensation and is not engaged in any unfair labor practices, (iii) has no
unfair labor practice charges or complaints pending or, to the knowledge of
Seller, threatened against it before the National Labor Relations Board,
(iv) has no grievances pending or, to the knowledge of Seller, threatened
against it, and (v) has no charges pending before the Equal Employment
Opportunity Commission of any state or local agency responsible for the
prevention of unlawful employment practices.
          (e) Edgington is in compliance with its obligations pursuant to the
WARN Act, the California WARN Act, California Labor Code Section 1400 et seq.,
and all other notification obligations.
          5.1.19 Employee Benefit Plans. All “employee benefit plans,” as
defined by Section 3(3) of ERISA, and all other plans, programs, agreements,
policies, contracts, commitments or schemes, written or oral, statutory or
contractual, that provide for compensation or benefits, with respect to which
Edgington or any Company ERISA Affiliate has or has had any Liability or which
are or were maintained by Edgington or any Company ERISA Affiliate or to which
Edgington or any Company ERISA Affiliate contributed (the “Employee Plans”) are
listed in Section 5.1.19 of the Disclosure Letter. Section 5.1.19 of the
Disclosure Letter

17



--------------------------------------------------------------------------------



 



separately identifies those Employee Plans maintained, contributed to or
sponsored solely by Edgington (the “Edgington Benefit Plans”). Except for the
Apex 401(k) Plan, each Employee Plan is an Edgington Benefit Plan. With respect
to each Employee Plan, Edgington has delivered to Purchaser a true and complete
copy of such Employee Plan (including all amendments thereto) and, if
applicable, a true and complete copy of (i) each trust or other funding
arrangement, (ii) each summary plan description and summary of material
modifications, (iii) the most recently filed IRS Form 5500, if applicable, and
(iv) the most recent IRS favorable determination letter. No Employee Plan
constitutes a “multiemployer plan” as defined in Section 4001(a)(3) of ERISA or
is subject to Title IV of ERISA, Section 302 of ERISA or Section 412 of the
Code.
          (a) Each Employee Plan intended to be qualified under Section 401 of
the Code is so qualified, and any trust maintained pursuant thereto is exempt
from federal income taxation under Section 501 of the Code. Each Employee Plan
is in compliance in all material respects with, and Edgington and the Company
ERISA Affiliates have complied with respect to each Employee Plan in all
material respects with, the requirements of ERISA and the Code and no “party in
interest” or “disqualified person” has engaged in a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code.
          (b) All contributions required to have been made under any Employee
Plan (without regard to any waivers granted under Section 412 of the Code) have
been made.
          (c) None of the Employee Plans is a “nonqualified deferred
compensation plan” as defined in Section 409A(d)(1) of the Code. None of the
Employee Plans provides for the payment of separation, severance, termination or
similar-type benefits to any person or provides for or, except to the extent
required by Law, promises retiree medical or life insurance benefits to any
current or former employee, officer or director of Edgington or any Company
ERISA Affiliate.
          (d) No legal action, suit or claim is pending or, to the knowledge of
Seller, threatened with respect to any Employee Plan (other than claims for
benefits in the ordinary course) and no fact or event exists that could
reasonably be expected to give rise to any such action, suit or claim. There is
no pending or threatened assessment, complaint, proceeding, investigation or
inquiry of any kind in any court or government agency with respect to any
Employee Plan, nor, to the knowledge of Seller, is there any basis for one.
          (e) Except as set forth in Section 5.1.19(e) of the Disclosure Letter,
there has been no amendment to, written interpretation of or announcement
(whether or not written) by Edgington relating to, or change in employee
participation or coverage under, any Employee Plan that would increase
materially the expense of maintaining such Employee Plan above the level of
expense incurred in respect thereto for the most recent fiscal year ended prior
to the date hereof.
          (f) No employee or former employee of Edgington will become entitled
to any bonus, retirement, severance, job security or similar benefit or enhanced
such benefit (including acceleration of vesting or exercise of an incentive
award) as a result of the transactions contemplated by this Agreement.

18



--------------------------------------------------------------------------------



 



          (g) Neither Edgington nor any Company ERISA Affiliate has made any
express or implied commitment to create, incur liability with respect to or
cause to exist any employee benefit plan, program or arrangement or to modify
any Employee Plan, except for Liabilities arising under the Apex 401(k) Plan and
the Edgington Benefit Plans (each as of the date of this Agreement) or required
by Law.
          5.1.20 Litigation; Decrees. There are no judicial or administrative
actions, proceedings or investigations pending or, to the knowledge of Seller,
threatened that question the validity of this Agreement, the Merger or any
action taken or to be taken by Seller or Edgington in connection with this
Agreement. Except as set forth in Section 5.1.19 of the Disclosure Letter, there
are no (i) lawsuits, claims, administrative or other proceedings or
investigations relating to the conduct of the Business pending or, to the
knowledge of Seller, threatened by, against or affecting Edgington, Seller or
any Affiliate of Seller or (ii) judgments, orders or decrees of any Governmental
Entity binding on Edgington or the Assets.
          5.1.21 Compliance With Law; Permits. Edgington has complied in all
material respects with each Law, judgment, order and decree of any Governmental
Entity to which Edgington or its business, operations, assets or properties is
subject and is not currently in material violation of any of the foregoing.
Edgington owns, holds, possesses or lawfully uses in the operation of the
Business all Permits which are in any manner necessary for it to conduct the
Business as now conducted, or, to the knowledge of Seller, has owned, held,
possessed or lawfully used in the operations of the Business all Permits which
were necessary for it to conduct the Business as previously conducted or for the
ownership and use of the Assets, in material compliance with all Laws. All such
Permits are listed and described on Schedule 1.1.7. Edgington is not in default
in any material respect, nor has it received any notice of any claim of default,
with respect to any such Permits. To the knowledge of Seller, all such Permits
are renewable by their terms or in the ordinary course of business without the
need to comply with any special qualification procedures or to pay any amounts
other than routine filing fees. No shareholder, director, officer, employee or
former employee of Edgington or any Affiliate of Edgington, or any other Person
owns or has any proprietary, financial or other interest (direct or indirect) in
any Permits which Edgington owns, possesses or uses in the operation of the
Business as now or previously conducted. This Section does not apply to
Environmental Laws or Environmental Permits or judgments, order or decrees of
any Governmental Entity issued thereunder.
          5.1.22 Environmental Matters. Except as set forth in Section 5.1.22 of
the Disclosure Letter:
          (a) the operation of the Business is in material compliance with all
applicable Environmental Laws;
          (b) (i) to the knowledge of Seller, Edgington has obtained and
currently maintains all Environmental Permits necessary for its operations and
is in material compliance with such Environmental Permits, (ii) there are no
judicial or administrative actions, proceedings or investigations pending or, to
the knowledge of Seller, threatened concerning compliance with such
Environmental Permits, and (iii) Edgington has not received any notice from any
Governmental Entity or written notice from any Person to the effect that there
is lacking any

19



--------------------------------------------------------------------------------



 



Environmental Permit required for the current use or operation of any property
owned, operated or leased by Edgington;
          (c) there are no judicial or administrative actions, proceedings or
investigations pending or, to the knowledge of Seller, threatened against Seller
concerning compliance with violation of any Environmental Law or Environmental
Permit;
          (d) Edgington has not filed any notice under any Environmental Law
indicating past or present treatment, storage, or disposal of or reporting a
Release or threatened Release of Hazardous Material into the environment
requiring investigation, clean up or other Remedial Action;
          (e) neither Edgington nor any of its past or current facilities and
operations, is subject to any outstanding written order, injunction, judgment,
decree, ruling, assessment or arbitration award or any agreement with any
Governmental Entity or other Person, or to any federal, state, local or foreign
investigation respecting (i) Environmental Laws, (ii) Remedial Action, (iii) any
Environmental Claim or (iv) the Release or threatened Release of any Hazardous
Material;
          (f) to the knowledge of Seller, all the Real Property and all real
property formerly owned, operated or leased by Edgington is free of
contamination by or from any Hazardous Materials which, if disclosed to an
appropriate Governmental Entity, would require investigation, clean up or other
Remedial Action;
          (g) there is not now, nor to the knowledge of Seller, has there been
in the past, on, in or under the Real Property or any other real property
currently or formerly owned, leased or operated by Edgington (i) any underground
storage tanks, above-ground storage tanks, dikes or impoundments, (ii) any
asbestos-containing materials, (iii) any polychlorinated biphenyls or (iv) any
radioactive substances; and
          (h) Edgington is not subject to Environmental Costs and Liabilities
with respect to Hazardous Materials, and, to the knowledge of Seller, no facts
or circumstances exist which could give rise to Environmental Costs and
Liabilities with respect to compliance with Environmental Laws applicable to
Hazardous Materials.
          5.1.23 Taxes.
          (a) All Tax Returns that are required to be filed on or before the
Closing Date by Edgington or with respect to the Business have been duly filed
on a timely basis under the statutes, rules or regulations of each applicable
jurisdiction. All such Tax Returns were complete and accurate in all material
respects. All Taxes owed by Edgington have been paid by it, whether or not such
Taxes are disputed. Except as set forth in Section 5.1.23 of the Disclosure
Letter, Edgington has not executed or filed with the Internal Revenue Service or
any other Tax Authority any agreement extending the period for filing any Tax
Return.
          (b) No claim for assessment or collection of Taxes has been asserted
against Edgington which claim has not been paid or which is not yet due.
Edgington is not a party to any pending action, proceeding or investigation by
any Governmental Entity for the assessment

20



--------------------------------------------------------------------------------



 



or collection of Taxes nor to the knowledge of Seller are any such actions,
proceedings or investigations threatened.
          (c) No waivers of statutes of limitation in respect of any Tax Returns
have been given or requested by Edgington nor has Edgington agreed to any
extension of time with respect to a Tax assessment or deficiency. No claim has
ever been made by a Governmental Entity in a jurisdiction where Edgington does
not currently file Tax Returns that it is or may be subject to taxation by that
jurisdiction nor to the knowledge of Seller is any such assertion of
jurisdiction threatened. No security interests have been imposed upon or
asserted against the Shares or any of the Assets as a result of or in connection
with any failure, or alleged failure, to pay any Tax.
          (d) Edgington has withheld and paid all Taxes required to be withheld
in connection with any amounts paid or owing to any employee, creditor,
independent contractor or other third party.
          (e) Edgington is not and has not been a member of an affiliated,
consolidated, combined or unitary group other than those of which Apex Holding
Co. is the common parent, or any other arrangement by which it could be liable
for the Taxes of any other Person under applicable Tax law, nor is it liable for
the Taxes of any other Person as a transferee or successor.
          (f) Edgington is not a party to any tax sharing agreement or other
similar arrangement under which it could be liable for the Taxes of any other
Person, and if it has ever been subject to any such agreement or arrangement it
has been fully released from such prior to the Closing Date.
          (g) Edgington has not participated in any “tax shelter” within the
meaning of Section 6662 of the Code or any similar provision of state or local
law, or in any “reportable transaction” within the meaning of Section 6662A of
the Code or any similar provision of state or local law, unless such
participation would not be required to be reported by Edgington for any period
beginning on or after the Closing Date.
          (h) Edgington is not a party to any closing agreement or other
agreement with a Tax Authority which could affect the Taxes of Edgington for any
period beginning on or after the Closing Date.
          5.1.24 Commissions or Finders Fees. Neither Seller, Edgington nor any
Person acting on the behalf of Seller or Edgington has agreed to pay a
commission, finder’s fee or similar payment in connection with this Agreement or
any matter related hereto to any Person.
          5.1.25 Potential Conflicts of Interest. Except as set forth in
Section 5.1.25 of the Disclosure Letter, none of the stockholders, officers or
directors of either Seller or Edgington or any entity controlled by any of the
foregoing (i) owns, directly or indirectly, any significant interest in, or is a
director, officer, employee, consultant or agent of, any Person which is a
competitor, lessor, lessee or customer of, or supplier of goods or services to,
the Business, (ii) owns, directly or indirectly, in whole or in part, any real
property, leasehold interests or other property with a fair market value of at
least $25,000 in the aggregate the use of which is necessary for the Business,
(iii) has any cause of action or other suit, action or claim whatsoever

21



--------------------------------------------------------------------------------



 



against, or owes any amount to Edgington other than claims in the ordinary
course of business, (iv) has sold to, or purchased from, either Seller or
Edgington any assets or property for aggregate consideration in excess of
$25,000 since January 1, 2004, or (v) is a party to any contract or participates
in any arrangement, written or oral, pursuant to which the Business provides
services of any nature to any such individual or entity, except to such
individual in his capacity as an employee of the Business.
          5.1.26 “AS-IS, WHERE-IS” CONDITION. EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY OF THE
CLOSING DOCUMENTS TO BE DELIVERED TO PURCHASER PURSUANT TO SECTION 8.1, THE
ASSETS WILL BE TRANSFERRED “AS IS, WHERE IS,” WITHOUT ANY EXPRESS OR IMPLIED
WARRANTIES OF ANY KIND, INCLUDING AS TO FITNESS, MERCHANTABILITY OR FITNESS FOR
ANY PURPOSE, AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR, WITH ALL
FAULTS, LIMITATIONS AND DEFECTS.
     5.2 Representations and Warranties of Alon and Purchaser. Each of Alon and
Purchaser makes the following representations and warranties to Seller, each of
which is true and correct as of the date hereof and shall be true and correct as
of the Closing Date and shall be unaffected by any investigation heretofore or
hereafter made by Seller.
          5.2.1 Organization and Good Standing. Alon is a corporation and
Purchaser is a limited liability company in each case duly organized, validly
existing and in good standing under the Laws of the State of Delaware, and each
has the requisite corporate or limited liability company power, as applicable,
and authority to own, lease and operate its assets and properties and to conduct
its business as now being conducted.
          5.2.2 Authorization of Agreement; Binding Obligation. Each of Alon and
Purchaser has the requisite corporate or limited liability company power, as
applicable, to execute and to deliver this Agreement and to perform the
transactions contemplated hereby to be performed by it. The execution and
delivery by each of Alon and Purchaser of this Agreement and the performance by
it of the transactions contemplated hereby to be performed by it have been duly
authorized by all necessary corporate or limited liability company and
stockholder or member action, as applicable, on the part of Alon and Purchaser.
This Agreement has been duly executed and delivered by duly authorized officers
of Alon and Purchaser and, assuming the due execution and delivery of this
Agreement by Seller and Edgington, constitutes a valid and binding obligation of
each of Alon and Purchaser enforceable against Alon and Purchaser in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          5.2.3 No Restrictions Against the Merger; Required Consents. The
execution and delivery of this Agreement by Alon and Purchaser does not, and the
Merger and the performance by Alon and Purchaser of the transactions
contemplated hereby to be performed by them will not (a) conflict with the
Organizational Documents of either Alon or Purchaser, (b) conflict with, or
result in any violation of, or constitute a default (with or without notice or
lapse

22



--------------------------------------------------------------------------------



 



of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, any contract,
permit, order, judgment or decree to which either Alon or Purchaser is a party
or by which any of their properties are bound, or (c) constitute a violation of
any Law or regulation applicable to either Alon or Purchaser. Except for any
applicable requirements of the HSR Act, no consent, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity or third party is required to be obtained or made by or with respect to
either Alon or Purchaser in connection with the execution and delivery of this
Agreement by either Alon or Purchaser, the Merger or the performance by it of
the transactions contemplated hereby to be performed by it.
          5.2.4 Litigation. There are no judicial or administrative actions,
proceedings or investigations pending or, to the knowledge of Purchaser,
threatened that question the validity of this Agreement or any action taken or
to be taken by either Alon or Purchaser in connection with this Agreement.
          5.2.5 “AS-IS, WHERE-IS” CONDITION. EXCEPT FOR THE EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT OR IN ANY OF THE
CLOSING DOCUMENTS TO BE DELIVERED TO PURCHASER PURSUANT TO SECTION 8.1, ALON AND
PURCHASER ACKNOWLEDGE THAT THE ASSETS WILL BE TRANSFERRED “AS IS, WHERE IS,”
WITHOUT ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND, INCLUDING AS TO FITNESS,
MERCHANTABILITY OR FITNESS FOR ANY PURPOSE, AND IN THEIR PRESENT CONDITION AND
STATE OF REPAIR, WITH ALL FAULTS, LIMITATIONS AND DEFECTS.
ARTICLE 6
PRE-CLOSING COVENANTS
     6.1 Access to Information. Prior to the Closing, upon reasonable notice
from Purchaser to Seller, Edgington will afford to the officers, attorneys,
accountants or other authorized representatives of Purchaser reasonable access
during normal business hours to the employees, Assets, facilities and the books
and records of Edgington so as to afford Purchaser full opportunity, at
Purchaser’s sole expense, to make such review, examination and investigation of
the Business as Purchaser may desire to make, including an environmental
evaluation of Edgington, provided that such reviews, examinations or
investigations do not unreasonably interfere with the operation of the Business.
Purchaser will be permitted to make extracts from or to make copies of such
books and records as may be reasonably necessary in connection therewith. Prior
to the Closing, Edgington and Seller will promptly furnish or cause to be
furnished to Purchaser such financial and operating data and other information
relating to Edgington as Purchaser may reasonably request.
     6.2 Conduct of Business. Except as set forth on Schedule 6.2, as
contemplated herein or as otherwise consented to by Purchaser in writing, during
the period from the date of the Agreement and continuing until the Closing Date,
Edgington will, in respect of its conduct of the Business, and Seller will cause
Edgington to:

23



--------------------------------------------------------------------------------



 



          (a) (i) carry on the Business in the usual, regular and ordinary
course as presently conducted and consistent with past practice, (ii) keep the
Business intact, (iii) keep available the services of the present employees of
the Business (other than those individuals identified in Schedule 6.2), and
(iv) maintain the goodwill associated with the Business, including preserving
the relationships of customers, suppliers and others having business dealings
with the Business;
          (b) maintain the Assets in substantially the same condition existing
as of the date of this Agreement, ordinary wear and tear excepted, and not move
any Asset to any location other than the Real Property;
          (c) not sell, lease or dispose of, or make any contract for the sale,
lease or disposition of, or subject to Lien, any Assets other than sales of
Products and other Inventory in the ordinary course of the Business consistent
with past practice;
          (d) maintain Inventories in the ordinary course of business and at
levels consistent with past practice;
          (e) not intentionally incur any Liability (absolute, accrued,
contingent or otherwise) or assume, guarantee, endorse or otherwise as an
accommodation become responsible for the obligations of any other Person, other
than in the ordinary course of business;
          (f) not amend or terminate any Contract or other agreement, other than
in the ordinary course of business consistent with past practices;
          (g) not make any change in financial or tax accounting methods,
principles or practices unless required by GAAP or applicable Law;
          (h) not extend credit in the sale of Products, collection of
receivables or otherwise, other than in the ordinary course of business
consistent with past practices;
          (i) maintain its books, accounts and records in the usual, regular and
ordinary manner on a basis consistent with prior years;
          (j) not grant to any employee of the Business any increase in
compensation or in severance or termination pay, grant any severance or
termination pay, or enter into any employment agreement with any employee,
except as may be required under employment or termination agreements in effect
on the date of this Agreement;
          (k) not enter into any agreement, including an agreement to purchase
or lease Assets, which includes an aggregate payment or commitment on the part
of either party of more than $50,000, other than purchases of crude oil, raw
materials, additives and other feedstocks in the ordinary course of business
consistent with past practice;
          (l) not adopt or amend any Employee Plan, except as required by Law;
          (m) maintain in full force and effect all insurance described in
Section 5.1.15 of the Disclosure Letter; and

24



--------------------------------------------------------------------------------



 



          (n) not take or omit to take any action as a result of which any
representation or warranty of Seller in Section 5.1 would be rendered untrue or
incorrect if such representation or warranty were made immediately following the
taking or failure to take such action.
     6.3 OMITTED.
     6.4 Notification.
          (a) Seller shall notify Purchaser, and Purchaser shall notify Seller,
of any litigation, arbitration or administrative proceeding pending or, to its
knowledge, threatened against Seller, Edgington, Alon or Purchaser, as the case
may be, which challenges the transactions contemplated hereby.
          (b) Seller will provide prompt written notice to Purchaser of any
change in any of the information contained in its representations and warranties
made in Section 5.1, the Disclosure Letter or any Exhibits or Schedules referred
to herein or attached hereto and shall promptly furnish any information which
Purchaser may reasonably request in relation to such change; provided, however,
that such notice shall not operate to cure any breach of the representations and
warranties made in Section 5.1 or any Exhibits or Schedules referred to herein
or attached hereto. Purchaser will provide prompt written notice to Seller of
any change in any of the information contained in Alon’s and Purchaser’s
representations and warranties made in Section 5.2, and shall promptly furnish
any information which Seller may reasonably request in relation to such change;
provided, however, that such notice shall not operate to cure any breach of the
representations and warranties made in Section 5.2.
     6.5 Cooperation. Alon and Purchaser, on the one hand, and Edgington and
Seller, on the other hand, shall cooperate fully with one another in taking any
actions, including actions to obtain the required consent of any Governmental
Entity or any third party, necessary or helpful to accomplish the transactions
contemplated by this Agreement; provided, however, that, notwithstanding any
other provision in this Agreement, no party shall be required to take any action
which would have a material adverse effect upon it or any Affiliate, including
any divestiture of any asset or property held thereby.
     6.6 No Inconsistent Action. Neither Alon and Purchaser, on the one hand,
nor Seller and Edgington, on the other hand, shall take any action which is
materially inconsistent with its obligations under this Agreement.
     6.7 Satisfaction of Conditions. Without limiting the generality or effect
of any provision of Article 7, prior to the Closing, each of the parties will
use Commercially Reasonable Efforts and good faith to satisfy promptly all
conditions required hereby to be satisfied by such party in order to expedite
the consummation of the transactions contemplated hereby.
     6.8 Injunctions. Without limiting the generality or effect of any provision
of Section 6.9 or Article 7, if any United States, state or foreign court having
jurisdiction over any party issues or otherwise promulgates any injunction,
decree or similar order prior to the Closing which prohibits the consummation of
the transactions contemplated hereby, the parties will use their respective
Commercially Reasonable Efforts to have such injunction dissolved or otherwise

25



--------------------------------------------------------------------------------



 



eliminated as promptly as possible and, prior to or after the Closing, to pursue
the underlying litigation diligently and in good faith.
     6.9 Filings and Consents.
          (a) As promptly as practicable after the execution of this Agreement,
each party shall use its Commercially Reasonable Efforts to obtain, and to
cooperate with the other parties in obtaining, all authorizations, consents,
orders and approvals of any Governmental Entity or other Persons that may be or
become necessary in connection with the consummation of the transactions
contemplated by this Agreement, and to take all reasonable actions to avoid the
entry of any order or decree by any Governmental Entity prohibiting the
consummation of the transactions contemplated hereby. Without limiting the
foregoing, as promptly as practicable after the date of this Agreement, Seller
and Edgington (i) shall give any notices required to be given under any
Contracts, Real Property Leases, Pipeline Easements, Permits and contracts
related to manufacturer and vendor warranties and Intellectual Property,
(ii) shall obtain prior to Closing any consents required under any Contracts,
Real Property Leases, Pipeline Easements, Permits and contracts related to
manufacturer and vendor warranties and Intellectual Property and (iii) shall
concurrently deliver to Purchaser a copy of each such notice delivered and each
such consent received. Also without limiting the following, as promptly as
practicable after the date of this Agreement, Alon and Purchaser (i) shall give
any notices required to be given by them, (ii) shall obtain prior to Closing any
consents required to be obtained by them, and (iii) shall concurrently deliver
to Seller a copy of each such notice delivered and each such consent received.
          (b) Subject to (i) applicable Laws relating to the exchange of
information and the direction of any Governmental Entity and (ii) matters not
related to the Business that Seller or Purchaser reasonably determines should
not be disclosed to the other due to confidentiality concerns, Alon and
Purchaser, on the one hand, and Seller and Edgington, on the other hand, shall
have the right to review in advance, and to the extent practicable each will
consult the other on, all the information relating to Alon and Purchaser or
Seller and Edgington, as the case may be, and any of their respective
Subsidiaries, that appears in any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of Seller, Edgington, Alon and Purchaser shall act reasonably and as
promptly as practicable. Without limiting the foregoing, the parties shall cause
all necessary initial filings with all Governmental Entities in connection with
the HSR Act to be made as promptly as practicable on or after the date of this
Agreement, and in any event no later than five Business Days after the date of
this Agreement. Each of Alon, Purchaser, Seller and Edgington will respond
promptly under the circumstances to any requests for additional information by
any Governmental Entity in connection with the transactions contemplated by this
Agreement, including promptly filing a response to a “second request” from an
applicable Governmental Entity in connection with its review of the transactions
contemplated by this Agreement pursuant to the HSR Act.
          (c) Subject to applicable Laws relating to the exchange of information
and the direction of any Governmental Entity, each of Seller and Edgington, on
the one hand, and Alon and Purchaser, on the other hand, shall, upon request by
the other, furnish the other with all information concerning itself, its
Subsidiaries, directors, officers and stockholders and such other

26



--------------------------------------------------------------------------------



 



matters as may be reasonably necessary or advisable in connection with any
statement, submission, filing, notice or application made by or on behalf of
Alon, Purchaser, Seller, Edgington or any of their respective Subsidiaries to
any third party or any Governmental Entity in connection with the approval of or
consent to the transactions contemplated by this Agreement.
          (d) Subject to applicable Laws relating to the exchange of information
and the direction of any Governmental Entity, (i) each of Seller and Edgington,
on the one hand, and Alon and Purchaser, on the other hand, shall keep the other
apprised of the status of matters relating to completion of the transactions
contemplated by this Agreement, including (A) promptly furnishing the other with
copies of notices or other communications (if written) or summaries thereof (if
oral) received by Alon and Purchaser or Seller and Edgington, as the case may
be, from any third party or any Governmental Entity (including any notice or
communication alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement); (B) promptly
informing the other of any communications or discussions with any such third
party or Governmental Entity, in each case with respect to the transactions
contemplated by this Agreement (including in connection with all approvals
required under the HSR Act); (ii) Seller and Edgington shall give prompt notice
to Purchaser of any notice or other communication from any Person, development,
event or circumstance that could reasonably have or result in a Material Adverse
Effect or prevent, materially delay or materially impair the ability of Seller
to consummate the transactions contemplated by this Agreement; (iii) Purchaser
shall give prompt notice to Seller and Edgington of any change, development,
event or circumstance that could reasonably prevent, materially delay or
materially impair the ability of Alon or Purchaser to consummate the
transactions contemplated by this Agreement; and (iv) neither Seller and
Edgington, on the one hand, nor Alon and Purchaser, on the other hand, shall
permit any of its officers, directors or any other representatives or agents to
participate in any meeting with any Governmental Entity in respect of any
filings, investigation or other inquiry relating to the transactions
contemplated by this Agreement, unless it consults with the other party in
advance and gives the other party the opportunity to attend and participate
thereat.
     6.10 Confidentiality.
          (a) Alon and Purchaser, on the one hand, and Seller and Edgington, on
the other hand, shall each keep confidential all information obtained by it with
respect to the other in connection with this Agreement and the negotiations
preceding this Agreement, and if the transactions contemplated hereby are not
consummated, each shall return to the other, without retaining a copy thereof,
any schedules, documents or other written information obtained from the other in
connection with this Agreement and the transactions contemplated hereby as
required by the Confidentiality Agreement.
          (b) Prior to the Closing, none of Alon and Purchaser, on the one hand,
or Edgington or Seller, on the other hand, shall, without the prior written
consent of the other, terminate, amend, modify or waive any provision of any
confidentiality or similar agreement in respect of the matters contemplated by
this Agreement to which it or any of its Subsidiaries is a party. Each of Alon,
Purchaser, Edgington and Seller shall enforce, to the fullest extent permitted
under applicable Law, the provisions of any such agreements, including using

27



--------------------------------------------------------------------------------



 



Commercially Reasonable Efforts to obtain injunctions to prevent any breaches of
such agreements and to enforce specifically the terms and provisions thereof in
any court having jurisdiction over the matter.
     6.11 Publicity. Prior to the Closing, neither Alon or Purchaser, on the one
hand, nor Edgington or Seller, on the other hand, will issue or cause the
publication of any press release or other public announcement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other, which consent will not be unreasonably withheld; provided,
however, that nothing herein will prohibit any party from issuing or causing
publication of any such press release or public announcement to the extent that
such party determines such action to be required by Law or the rules of any
national stock exchange applicable to it or its Affiliates, in which event the
party making such determination will, if practicable in the circumstances, use
reasonable efforts to allow the other parties reasonable time to comment on such
release or announcement in advance of its issuance.
     6.12 Title Commitments.
          (a) Prior to the date hereof, Seller has delivered to Purchaser
(i) legal descriptions for each parcel of Real Property, and (ii) copies of any
existing title insurance policies relating to the Real Property which are in
Seller’s or Edgington’s possession or control.
          (b) Prior to Closing, Purchaser may obtain commitments (the “Title
Commitments”) for one or more ALTA title insurance policies (the “Title
Policies”) to be issued by a title company selected by Purchaser (the “Title
Company”) with respect to each parcel of Owned Real Property and Leased Real
Property. Each Title Commitment shall list as exceptions all matters which may
affect title to such Real Property, including all easements, covenants,
restrictions, Liens, encumbrances, tenancies and other exceptions to title
affecting title to the applicable parcel of Real Property (collectively, the
“Exceptions”) and shall include copies of all instruments creating such
Exceptions. With respect to any Exception (which Exception is not a Permitted
Lien) objected to by Purchaser, Edgington shall use its Commercially Reasonable
Efforts to cure or remove such Exception to Purchaser’s reasonable satisfaction
prior to Closing. Notwithstanding the foregoing, in the event a mortgage Lien or
other monetary Lien affects all or any portion of Edgington’s interest in the
Real Property, on or before Closing, Edgington shall cause all such Liens to be
satisfied by Edgington in a manner which is sufficient to cause them to no
longer affect title to the Real Property, and the Real Property shall be
conveyed free and clear of all such matters, and such matters shall in no event
constitute, or be deemed to constitute, a Permitted Lien.
          (c) Each Title Policy shall insure good and marketable fee simple
title to the Owned Real Property in Edgington for an amount determined by
Purchaser in its sole discretion and subject to only Permitted Liens and the
standard printed exceptions; provided, that Purchaser may cause the Title
Company, at Purchaser’s sole cost and expense, to issue any available
endorsement or to otherwise limit or cause the removal of such standard printed
exceptions. Seller and Edgington agree to reasonably cooperate with Purchaser in
executing any documents reasonably requested by the Title Company which may be
necessary to issue the Title Policies, including providing any affidavit
reasonably requested by the Title Company or Purchaser to evidence the payment
or satisfaction of any Liens, to evidence the payment of any Taxes

28



--------------------------------------------------------------------------------



 



affecting the Owned Real Property, to certify any of the representations set
forth in Section 5.1.14, or to evidence the satisfaction of any other matter
within the scope of Seller’s representations and warranties set forth in this
Agreement which Purchaser may be required to establish in order to obtain the
Title Policy or any endorsement thereto. Purchaser shall pay the premium for the
Title Policies, fees for title searches and costs of any endorsements or
deletions to the Title Policies.
     6.13 Acquisition Proposals.
          (a) Edgington and Seller shall not, and shall cause their respective
Affiliates, directors, employees, agents and representatives (including any
investment banker, financial advisor, attorney or accountant retained by Seller
or any of its Subsidiaries) not to, directly or indirectly, (i) initiate,
solicit or encourage submission of any proposal or offer (including by way of
furnishing information) from any Person which constitutes or may reasonably be
expected to lead to, any Acquisition Proposal, (ii) participate in any
discussion or negotiations regarding any Acquisition Proposal or furnish any
information to any other Person with respect to any Acquisition Proposal, or
(iii) agree to any Acquisition Proposal. Seller shall promptly notify Purchaser
after receipt of any Acquisition Proposal or any request for information
relating to Edgington or Seller by any Person who has informed Edgington or
Seller that such Person is considering making, or has made, an Acquisition
Proposal (which notice shall identify the Person making, or considering making,
such Acquisition Proposal and shall set forth the material terms of any
Acquisition Proposal received).
          (b) For purposes of this Agreement, “Acquisition Proposal” means an
inquiry or the making of an offer or proposal regarding any of the following
(other than the transactions provided for in this Agreement), involving
Edgington: (i) any merger, consolidation, share exchange, recapitalization,
business combination or other similar transaction; (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of all or any
substantial portion of the Assets, taken as a whole, in a single transaction or
series of related transactions; or (iii) any purchase or other acquisition of
shares of the outstanding capital stock of Edgington.
          (c) To the extent that it has not done so already, Edgington and
Seller shall and shall cause their respective Affiliates, directors, employees,
agents or other representatives to discontinue and desist from any solicitation
efforts or negotiations with respect to or in furtherance of any Acquisition
Proposal. Edgington shall immediately demand that any Person which has
heretofore executed a confidentiality agreement with Edgington, Seller or any of
their Subsidiaries, Affiliates, employees, agents or other representatives with
respect to such Person’s consideration of a possible Acquisition Proposal to
immediately return or destroy all confidential information heretofore furnished
by Edgington, Seller or any of their Subsidiaries, Affiliates, employees, agents
or other representatives to such Person or any of its Affiliates or Subsidiaries
or any of its or their respective Affiliates, employees, agents or other
representatives.
     6.14 Licenses and Permits. As soon as reasonably practicable following the
date of this Agreement, Seller and Edgington shall use Commercially Reasonable
Efforts to assist Purchaser to obtain all operating permits required for
Purchaser’s operation of the Business following the Effective Time.

29



--------------------------------------------------------------------------------



 



     6.15 Environmental Insurance. Environmental Insurance. At or prior to
Closing, Purchaser shall use Commercial Reasonable Efforts to obtain a form of
policy of pollution legal liability insurance (the “PLL Policy”) issued by a
Qualified Insurer, to be effective as of the Closing Date, that (i) provides
coverage for bodily injury and property damage to third parties related to or
arising out of the existence prior to the Closing Date of Hazardous Material in
or on the structures, soil, sediments, surface water or groundwater at, on,
under or from the Assets at levels requiring remediation under applicable
Environmental Laws (the “Pre-Existing Environmental Matters”) (including, with
respect to any Third Party Claim for which indemnification is available under
the terms of this Agreement) on a claims made basis, (ii) has a term of at least
ten years from the Closing Date, (iii) identifies Purchaser and Edgington as the
named insureds, (iv) has an aggregate and per incident combined clean-up cost
and third party liability coverage under the PLL Policy of no less than
$25 million and $5 million, respectively, and a per incident deductible under
the policy of $500,000, and (v) is otherwise mutually acceptable to Seller and
Purchaser (in their good faith and reasonable discretion); provided, however, in
the event one or more of the foregoing express provisions identified in clauses
(ii) and (iv) of this sentence are not available to the parties based on quotes
obtained from a Qualified Insurer, Purchaser may in its sole discretion elect to
obtain a PLL Policy with a term, coverage limits and/or deductible which are
higher or lower than those set forth in clauses (ii) and (iv) of this sentence.
Seller shall bear one-third of the premium of the PLL Policy, up to a maximum of
$500,000, and Purchaser shall bear the remainder of the premium. Any deductible
amount under the PLL Policy with respect to any incident covered by such policy
shall be borne two-thirds by Purchaser and one-third by Seller. For purposes of
securing such quotations with the coverages contemplated by this Section 6.15,
Purchaser, Seller and Edgington shall cooperate with the insurer during the
application process and shall make full disclosure to the Qualified Insurers of
all environmental conditions known to exist at the Assets and such other
additional information as the Qualified Insurers may request. At the Closing,
Purchaser shall obtain a bound PLL Policy that is identical to the form of PLL
Policy selected pursuant to the terms of this Section 6.15.
     6.16 Remediation Costs. For a period of seven years after the Closing Date,
Seller shall reimburse Purchaser an amount per year during such period equal to
one-third of the first $1,000,000 of uninsured costs and expenses paid by
Purchaser or its Affiliates in such year to parties unaffiliated with Purchaser
or its Affiliates (including contractors and service providers) with respect to
any environmental investigation, Remedial Action or other actions to correct any
Pre-Existing Environmental Matters. Seller’s obligations to Purchaser, Alon or
Edgington with respect to Pre-Existing Environmental Matters is limited solely
as set forth in Section 6.15 and this Section 6.16 and no other indemnification
provision hereunder shall apply to any Pre-Existing Environmental Matters,
Environmental Claims, violations of Environmental Laws or Environmental Permits
or any Environmental Costs and Liabilities. Notwithstanding the foregoing, the
maximum amount that Seller shall be obligated to pay pursuant to Section 6.15
and this Section 6.16 shall be $2 million.
     6.17 Paribas Payoff. At the Closing, Seller will take all actions necessary
to extinguish all of Edgington’s Indebtedness to BNP Paribas described on
Schedule 6.17 and obtain a release of all Liens related to such Indebtedness.

30



--------------------------------------------------------------------------------



 



     6.18 Termination of Participation in Employee Plans. Prior to the Closing,
Seller and Edgington will take all necessary actions to terminate, effective as
of the Closing, Edgington’s participation in all Employee Plans other than the
Edgington Benefit Plans.
ARTICLE 7
CONDITIONS TO THE MERGER
     7.1 Conditions Precedent to Obligations of Purchaser. The obligations of
Alon and Purchaser under this Agreement to consummate the transactions
contemplated hereby will be subject to the satisfaction, at or prior to Closing,
of all of the following conditions, any one or more of which may be waived at
the option of Alon or Purchaser:
          7.1.1 Representations, Warranties and Covenants.
          (a) Each of the representations and warranties of Seller made in this
Agreement or in any Exhibit, Schedule or document delivered pursuant hereto
shall be true and complete in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or Material Adverse Effect (other than with respect to
Section 5.1.1), which representations and warranties as so qualified shall be
true and correct in all respects) as of the date hereof without regard to any
schedule updates furnished by Seller after the date hereof and on and as of the
Closing Date as if made on and as of that date.
          (b) All of the terms, covenants and conditions to be complied with and
performed by Seller and/or Edgington on or prior to the Closing Date shall have
been complied with or performed in all material respects.
          (c) Purchaser shall have received a certificate, dated as of the
Closing Date, executed on behalf of Seller by authorized officers thereof,
certifying in such detail as Purchaser may reasonably request that the
conditions specified in Sections 7.1.1(a) and (b) hereof have been fulfilled.
          7.1.2 Closing Documents. Seller shall have delivered to Purchaser the
documents identified in Section 8.1.
          7.1.3 Physical Inventory. The Physical Inventory shall have been taken
in accordance with Section 3.4.
          7.1.4 Governmental Consents or Approvals. Each of the governmental and
other approvals, consents or waivers listed in Section 5.1.3 of the Disclosure
Letter shall have been obtained.
          7.1.5 HSR Act. The waiting period under the HSR Act shall have expired
or terminated.
          7.1.6 No Adverse Proceedings. No suit, action, claim or governmental
proceeding shall be pending against, and no order, decree or judgment of any
court, agency or other Governmental Entity shall have been rendered against, any
party hereto which would

31



--------------------------------------------------------------------------------



 




render it unlawful, as of the Closing Date, to effect the transactions
contemplated by this Agreement in accordance with its terms.
          7.1.7 Material Adverse Change. From the date hereof to the Closing
Date, there shall not have been any changes, events or occurrences which,
individually or in the aggregate, have had or resulted in, or would reasonably
be expected to result in, a Material Adverse Effect.
          7.1.8 PLL Policy. The PLL Policy shall have been issued and shall be
(i) in full force and effect and (ii) valid, binding and enforceable against the
Qualified Insurer named therein, in each case in accordance with the terms of
the PLL Policy.
     7.2 Conditions Precedent to Obligations of Seller. The obligations of
Seller and Edgington under this Agreement to consummate the transactions
contemplated hereby will be subject to the satisfaction, at or prior to the
Closing, of all the following conditions, any one or more of which may be waived
at the option of Seller:
          7.2.1 Representations, Warranties and Covenants.
          (a) Each of the representations and warranties of Alon and Purchaser
made in this Agreement or in any Exhibit, Schedule or document delivered
pursuant hereto, shall be true and complete in all material respects (except for
such representations and warranties that are qualified by their terms by a
reference to materiality, which representations and warranties as so qualified
shall be true and correct in all respects) as of the date hereof without regard
to any schedule updates furnished by Alon or Purchaser after the date hereof and
on and as of the Closing Date as if made on and as of that date.
          (b) All of the terms, covenants and conditions to be complied with and
performed by Alon and Purchaser on or prior to the Closing Date shall have been
complied with or performed in all material respects.
          (c) Seller shall have received a certificate, dated as of the Closing
Date, executed on behalf of Alon and Purchaser by an authorized officer thereof,
certifying in such detail as Seller may reasonably request that the conditions
specified in Sections 7.2.1(a) and (b) have been fulfilled.
          7.2.2 Closing Documents. Alon and Purchaser shall have delivered to
Seller the documents identified in Section 8.2.
          7.2.3 Physical Inventory. The Physical Inventory shall have been taken
in accordance with Section 3.4.
          7.2.4 Governmental Consents or Approvals. Each of the governmental and
other approvals, consents or waivers listed in Section 5.1.3 of the Disclosure
Letter shall have been obtained.
          7.2.5 HSR Act. The waiting period under the HSR Act shall have expired
or terminated.

32



--------------------------------------------------------------------------------



 



          7.2.6 No Adverse Proceedings. No suit, action, claim or governmental
proceeding shall be pending against, and no order, decree or judgment of any
court, agency or other Governmental Entity shall have been rendered against, any
party hereto which would render it unlawful, as of the Closing Date, to effect
the transactions contemplated by this Agreement in accordance with its terms.
          7.2.7 PLL Policy. The PLL Policy shall have been issued and shall be
(i) in full force and effect and (ii) valid, binding and enforceable against the
Qualified Insurer named therein, in each case in accordance with the terms of
the PLL Policy.
ARTICLE 8
DOCUMENTS TO BE DELIVERED AT THE CLOSING
     8.1 Documents to be Delivered by Seller. At the Closing, Seller will
deliver to Purchaser the following, at the expense of Seller:
          8.1.1 Transfer Documents. A certificate or certificates representing
the Shares, duly endorsed in blank or accompanied by share transfer forms duly
endorsed in blank in proper form for transfer, with appropriate transfer stamps,
if any, affixed.
          8.1.2 Officer’s Certificate. A certificate, dated the Closing Date,
executed on behalf of the Seller in the form described in Section 7.1.1.
          8.1.3 Good Standing Certificates. Governmental certificates showing
that each of Seller and Edgington is duly incorporated and in good standing in
the state of its incorporation, and that Edgington is in good standing in each
state in which it is qualified to conduct business as a foreign corporation
certified as of a date not more than sixty days before the Closing Date.
          8.1.4 FIRPTA Affidavit. An affidavit of an officer of Edgington, sworn
to under penalty of perjury, setting forth Edgington’s name, address and federal
tax identification number and stating that Edgington is not a “foreign person”
within the meaning of Section 1445 of the Code and applicable regulations.
          8.1.5 Transition Services Agreement. A transition services agreement
executed by Seller in substantially the form attached hereto as Exhibit A.
          8.1.6 Assumption Agreement. An assumption agreement relating to
Seller’s assumption of the Retained Liabilities in substantially the form
attached hereto as Exhibit B.
          8.1.7 Estimated Inventory Statement. The Estimated Inventory
Statement.
          8.1.8 Resignations. Written resignations, effective as of the
Effective Time, of the officers and directors of Edgington.
     8.2 Documents to be Delivered by Purchaser. At the Closing, Alon and
Purchaser will deliver to Seller the following, at the expense of Purchaser:

33



--------------------------------------------------------------------------------



 



          8.2.1 Merger Consideration. Evidence of a wire transfer in the amount
of the Merger Consideration.
          8.2.2 Officer’s Certificate. A certificate, dated the Closing Date,
executed on behalf of Alon and Purchaser in the form described in Section 7.2.1.
          8.2.3 Good Standing Certificates. Governmental certificates showing
that each of Alon and Purchaser is duly incorporated or formed, as applicable,
and in good standing in the state of its incorporation or formation, as
applicable, certified as of a date not more than sixty days before the Closing
Date
ARTICLE 9
POST-CLOSING COVENANTS
     9.1 Employees and Non-Solicitation. (a) Each individual who is an employee
of Edgington immediately prior to the Closing will continue as an employee of
Edgington on and immediately after the Closing (the “Employees”). Seller shall
be responsible for any severance or similar obligations arising from the
transaction contemplated hereby. Until the third anniversary of the Closing
Date, Seller will not directly or indirectly solicit or offer employment to any
Employee (i) who did not remain an employee of Edgington, (ii) who is then an
employee of Purchaser or Edgington, or (iii) who has terminated such employment
without the consent of Edgington within 180 days of such solicitation or offer,
except that Seller may make an offer of employment to each Employee listed on
Schedule 9.1. Until the third anniversary of the Closing Date, none of Alon,
Purchaser or Edgington (from and after the Effective Time) will directly or
indirectly solicit or offer employment to any employee of Seller on or after the
Closing (i) who is then an employee of Seller, or (ii) who has terminated such
employment without the consent of Seller within 180 days of such solicitation or
after. For purposes of this Section 9.1, a general advertisement by any party
not specifically directed at the employees of another party shall not be deemed
a direct or indirect solicitation of such employees.
          (b) The parties hereto specifically acknowledge and agree that the
remedy at law for any breach of this Section 9.1 will be inadequate and that
Alon and Purchaser, on the one hand, and Seller, on the other hand, in addition
to any other relief available to them, shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damage or
posting any bond whatsoever. The parties expressly acknowledge that the
limitations set forth in this Section 9.1 are reasonable as to scope and
duration. In the event that the provisions of this Section 9.1 should ever be
deemed to exceed any limitation permitted under applicable Law, then the parties
hereto agree that such provisions shall be reformed to set forth the maximum
limitations permitted.
     9.2 Discharge of Business Obligations. From and after the Closing Date,
Seller shall pay and discharge, in accordance with past practice but not less
than on a timely basis, all Retained Liabilities. From and after the Closing,
Alon and Purchaser shall cause Edgington to pay and discharge, in accordance
with past practice but not less than on a timely basis, all Liabilities of
Edgington existing as of the Closing other than Retained Liabilities.

34



--------------------------------------------------------------------------------



 



     9.3 Maintenance of Books and Records. Each of Seller, Edgington, Alon and
Purchaser shall preserve until the tenth anniversary of the Closing Date all
records possessed or to be possessed by such party relating to any of the
assets, liabilities or business of Edgington prior to the Closing Date. After
the Closing Date, where there is a legitimate purpose, such party shall provide
the other parties with access, upon prior reasonable written request specifying
the need therefor, during regular business hours, to (i) the officers and
employees of such party and (ii) the books of account and records of such party,
but, in each case, only to the extent relating to the assets, liabilities or
business of Edgington prior to the Closing Date, and the other parties and their
representatives shall have the right to make copies of such books and records;
provided, however, that the foregoing right of access shall not be exercisable
in such a manner as to interfere unreasonably with the normal operations and
business of such party; and further, provided, that, as to so much of such
information as constitutes trade secrets or confidential business information of
such party, the requesting party and its officers, directors and representatives
will use due care to not disclose such information except (i) as required by
Law, (ii) with the prior written consent of such party, which consent shall not
be unreasonably withheld, or (iii) where such information becomes available to
the public generally, or becomes generally known to competitors of such party,
through sources other than the requesting party, its Affiliates or its officers,
directors or representatives. Such records may nevertheless be destroyed by a
party if such party sends to the other parties written notice of its intent to
destroy records, specifying with particularity the contents of the records to be
destroyed. Such records may then be destroyed after the 30th day after such
notice is given unless another party objects to the destruction, in which case
the party seeking to destroy the records shall either agree to retain such
records or deliver such records to the objecting party.
     9.4 Payments Received. Any asset (including all remittances and all mail
and other communications) that is or otherwise relates to an Excluded Asset and
that is or comes into the possession, custody or control of Edgington or any of
Edgington’s Affiliates (including its or their successors in interest or
assigns) must forthwith be transferred, assigned and conveyed by Edgington or
such Affiliate of Edgington to Seller. Until such transfer, assignment or
conveyance, Edgington and Edgington’s Affiliates do not have any right, title or
interest in such asset nor may they use the same; rather, they hold such asset
in trust for the benefit of Seller. Any asset (including all remittances and all
mail and other communications) that is or otherwise relates to an Asset and that
is or comes into the possession, custody or control of Seller or any of Seller’s
Affiliates (including its or their successors in interest or assigns) must
forthwith be transferred, assigned and conveyed by Seller or such Affiliate of
Seller to Edgington. Until such transfer, assignment or conveyance, Seller and
Seller’s Affiliates do not have any right, title or interest in such asset nor
may they use the same; rather, they hold such asset in trust for the benefit of
Edgington. From and after the Closing, Seller shall have the right and authority
to endorse without recourse the name of Edgington on any check or any other
evidences of indebtedness received by Seller on account of the Excluded Assets
transferred to Seller hereunder.
     9.5 Use of Name. From and after the Closing Date, Seller will not itself
use the name “Edgington” or any names similar thereto or variants thereof.

35



--------------------------------------------------------------------------------



 



     9.6 Confidentiality.
          (a) Seller agrees that neither it nor any of its Affiliates will,
directly or indirectly, disclose, reveal, divulge or communicate to any Person
other than authorized officers, directors and employees of Alon, Purchaser or
Edgington, or use or otherwise exploit for its own benefit or for the benefit of
anyone other than Alon, Purchaser or Edgington, any Confidential Information.
Seller shall have no obligation to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
Law; provided, however, that in the event disclosure is required by applicable
Law, Seller shall, to the extent reasonably possible, provide Purchaser and
Edgington with prompt notice of such requirement prior to making any disclosure
so that Purchaser or Edgington may seek an appropriate protective order. For
purposes of this Section 9.6, “Confidential Information” shall mean any
confidential information with respect to the conduct or details of the Business,
including methods of operation, customers, and customer lists, products,
proposed products, former products, proposed, pending or completed acquisitions
of any company, division, product line or other business unit, prices, fees,
costs, plans, designs, technology, inventions, trade secrets, know-how,
software, marketing methods, policies, plans, personnel, suppliers, competitors,
markets or other specialized information or proprietary matters. The term
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public on the date of this Agreement, or (ii) becomes generally available to the
public other than as a result of a disclosure by Seller not otherwise
permissible thereunder, or (iii) Seller learns from other sources where, to the
knowledge of Seller, such sources have not violated their confidentiality
obligation to Alon, Purchaser or Edgington.
          (b) The parties hereto specifically acknowledge and agree that the
remedy at law for any breach of this Section 9.6 will be inadequate and that
Alon and Purchaser, in addition to any other relief available to them, shall be
entitled to temporary and permanent injunctive relief without the necessity of
proving actual damage or posting any bond whatsoever. The parties expressly
acknowledge that the limitations set forth in this Section 9.6 are reasonable as
to scope and duration. In the event that the provisions of this Section 9.6
should ever be deemed to exceed any limitation permitted under applicable Law,
then the parties hereto agree that such provisions shall be reformed to set
forth the maximum limitations permitted.
     9.7 Post-Closing Notifications. Purchaser and Seller will, and each will
cause their respective Affiliates to, comply with any post-Closing notification
or other requirements, to the extent then applicable to such party, of any
antitrust, trade competition, investment or control, export or other Law of any
Governmental Entity having jurisdiction over Purchaser or Seller related to the
Merger and the other transactions contemplated hereunder. From and after the
Closing, Seller will promptly refer all inquiries with respect to the Merger,
ownership of the Assets or the Business to Edgington.
     9.8 Certain Tax Matters.
          (a) The parties hereto intend that the Merger be treated for all tax
purposes as a taxable purchase of assets by Purchaser in accordance with Revenue
Ruling 69-6. Purchaser and Seller shall work together in good faith to determine
a mutually agreeable allocation of the total purchase price for the Assets
(including the Merger Consideration and the value of the

36



--------------------------------------------------------------------------------



 




assumed liabilities, to the extent that such value is fixed and determinable as
of the Closing Date) for purposes of any relevant Tax Returns and filings to be
filed by them (including any forms or reports required to be filed pursuant to
section 1060 of the Code, the Treasury Regulations promulgated thereunder or any
similar provisions of local, state or foreign law (“1060 Forms”)), will follow
any agreed upon allocation in determining and reporting their liabilities for
federal, state, local and foreign Tax Returns filed by them subsequent to the
Closing Date and will cooperate in the preparation and filing of any 1060 Forms
in the manner required by applicable law. The allocation described herein shall
be adjusted in a manner agreed by Purchaser and Seller to reflect any changes or
adjustments to the purchase price. Notwithstanding the foregoing, if Purchaser
and Seller are unable to agree upon such allocation, each party shall be
entitled to file such Tax Returns and filings based on such allocation as such
party shall reasonably determine in good faith.
          (b) All sales, use, transfer, stamp, conveyance, value added or other
similar Taxes, duties, excises or governmental charges (including any penalties,
interests and additions to Tax) imposed by any Tax Authority with respect to or
incurred in connection with the Merger will by borne by Seller.
          (c) Edgington will prepare and file or cause to be prepared and filed
all Tax Returns with respect to the Assets or the conduct of the Business
required to be filed with the appropriate Tax Authorities for all taxable
periods for which Tax Returns are due after the Closing Date other than the
consolidated Federal income Tax Returns and combined Illinois income Tax
Returns, which shall be filed, or cause to be filed, by Seller. Edgington will
make all payments required with respect to any such Tax Returns to be prepared
and filed by Edgington. The preceding sentence will not limit or relieve Seller
of its obligation to reimburse Edgington concurrently therewith to the extent
that any payment by Edgington relates to the operations of the Business for any
period ending on or before the Closing Date or with respect to the allocable
portion of any taxable period that includes but does not end on the Closing
Date.
          (d) Seller will prepare and file or cause to be prepared and filed all
Tax Returns for Edgington or in which Edgington is included that are required to
be filed with respect to the Business, other than Tax Returns that Edgington is
obligated to prepare and file pursuant to Section 9.8(c), with the appropriate
Tax Authorities. Seller will pay or cause to be paid all Taxes required to be
paid with respect to such Tax Returns. Seller will pay all Taxes that are
imposed with respect to the Business or with respect to the allocable portion of
any taxable period that includes but does not end on the Closing Date (or, if
applicable, reimburse Edgington for the payment of such Taxes) attributable to
taxable periods ending on or prior to the Closing Date. For purposes of the
prior sentence, property Taxes that are due after Closing will be apportioned
between Seller and Edgington on a per diem basis.
          (e) All payments made pursuant to Section 3.4 and Article 10 shall be
treated as adjustments to purchase price for purposes of all Tax Returns except
to the extent otherwise required by Tax Law.
     9.9 Insurance. With respect to any loss, liability or damage relating to,
resulting from or arising out of the conduct of the Business on or prior to the
Closing Date for which (i) Purchaser and its Affiliates are not entitled to
indemnification from Seller pursuant to Section

37



--------------------------------------------------------------------------------



 



10.3(a) and (ii) Seller would be entitled to assert, or cause any Affiliate or
other Person to assert, a claim for recovery under any policy of insurance
maintained by or for the benefit of Seller or any Affiliate thereof in respect
of the Business or the Assets, at the request of Purchaser or Edgington, Seller
will use reasonable efforts to assert, or to assist Purchaser or Edgington to
assert, one or more claims under such insurance covering such loss, liability or
damage if Edgington is not itself entitled to assert such claim but Seller is so
entitled. In the case of any damage to or destruction of the Assets occurring
prior to Closing that is covered by insurance maintained by Seller or any
Affiliate of Seller, Seller shall deliver all insurance proceeds realized
therefrom to Purchaser at Closing or as soon thereafter as collected by Seller
or such Affiliate.
     9.10 Seller Guaranties. Alon and Purchaser shall (a) use Commercially
Reasonable Efforts to obtain, effective as of the Closing, the full release of
Seller and its Affiliates from all guaranties made in respect of Edgington by
Seller and such Affiliates which are described on Schedule 9.10 (each a “Seller
Guaranty”) and (b) replace, effective as of the Closing, any letter of credit
described on Schedule 6.17 and posted by Seller for the benefit of Edgington
with an equivalent Letter of Credit posted by Alon or Purchaser. Alon and
Purchaser will indemnify Seller for any out-of-pocket expense incurred by Seller
with respect to any matter arising after the Closing as a result of the failure
by Alon or Purchaser to obtain such release.
     9.11 Excluded Inventory. After the Closing, Edgington will afford to Seller
and its agents access during normal business hours to the facilities of
Edgington in order to enable Seller to access and sell the naphtha, distillate
and VGO / gas oil excluded from Inventory. After the Closing, sales of naphtha,
distillate and VGO / gas oil, respectively, fulfilled from the inventories of
Edgington and in aggregate amounts up to and not to exceed the aggregate amount
of naphtha, distillate and VGO / gas oil, respectively, held in inventory by
Edgington as of the Closing Date (as calculated pursuant to Section 3.4(a))
shall be for the account of Seller. After the volume of naphtha, distillate and
VGO / gas oil held in inventory by Edgington as of the Closing Date has been
depleted, all subsequent sales of naphtha, distillate and VGO / gas oil shall be
for the account of Edgington.
ARTICLE 10
SURVIVAL AND INDEMNIFICATION
     10.1 Survival of Representations, Warranties and Covenants.
          (a) Except as to (i) the representations and warranties contained in
Section 5.1.5 relating to title to the Shares and Section 5.1.11 relating to
title to the Assets, which shall survive the Effective Time and remain in effect
indefinitely, and (ii) the representations and warranties contained in
Section 5.1.23, which shall survive the Effective Time until the expiration of
the last day on which any Tax may be validly assessed by the Internal Revenue
Service or any other Tax Authority against the Assets or the Business, the
representations and warranties of Seller and of Alon and Purchaser contained in
this Agreement shall survive the Effective Time until the expiration of two
years from the Effective Time. Any claim for indemnification with respect to any
of such matters which is not asserted by notice given as herein provided
relating thereto within such specified period of survival may not be pursued and
is hereby irrevocably waived after such time. Any claim for an Indemnifiable
Loss asserted in

38



--------------------------------------------------------------------------------



 




writing and delivered to the Indemnifying Party within such period of survival
as herein provided will be timely made for purposes hereof.
          (b) Unless a specified period is set forth in this Agreement (in which
event such specified period will control), the covenants in this Agreement will
survive the Effective Time and remain in effect indefinitely.
     10.2 Limitations on Liability.
          (a) For purposes of this Agreement, (i) “Indemnitee” means any Person
entitled to indemnification under this Agreement, (ii) “Indemnifying Party”
means any Person required to provide indemnification under this Agreement, (iii)
“Indemnifiable Losses” means any and all damages, losses, liabilities,
obligations, costs and expenses, amounts paid in settlement, awards, judgments,
fines, diminution in value, penalties, and any and all claims, demands or suits
(by any Person, including any Governmental Entity), including the costs and
expenses of any and all actions, suits, proceedings, demands, assessments,
judgments, settlements and compromises relating thereto and including reasonable
attorneys’ fees and expenses in connection therewith, and (iv) “Third Party
Claim” means any claim, action or proceeding made or brought by any Person who
or which is not a party to this Agreement or an Affiliate of a party to this
Agreement.
          (b) Notwithstanding any other provision hereof or of any applicable
Law, no Indemnifying Party shall have liability for any claim for
indemnification pursuant to Sections 10.3(a)(i) or 10.3(b)(i), as applicable,
unless and until the aggregate amount of claims in respect of Indemnifiable
Losses under 10.3(a)(i) or 10.3(b)(i), as applicable, exceeds $100,000, in which
event the Indemnitee will be entitled to make a claim against the Indemnifying
Party to the extent of the full amount of Indemnifiable Losses; provided that in
no event shall the aggregate indemnification to be paid by Seller, on the one
hand, or Alon and Purchaser, on the other hand, in respect of Indemnifiable
Losses under 10.3(a)(i) or 10.3(b)(i), as applicable, exceed $10,000,000. The
limitations set forth in this Section 10.2(b) shall not apply to and claim for
indemnification based upon (i) fraud or intentional misrepresentation, or
(ii) the failure of any representation or warranty contained in Sections 5.1.1,
5.1.2, 5.1.5, 5.1.11, 5.1.23, 5.2.1 or 5.2.2 to be true and correct as of the
Closing Date. Notwithstanding the foregoing, Alon’s and Purchaser’s remedies for
any breach of a representation or warranty set forth in Section 5.1.22 shall be
limited to the remedies and procedures set forth in Sections 6.15 and 6.16.
     10.3 Indemnification.
          (a) Subject to Sections 10.1 and 10.2, Seller agrees to indemnify,
defend and hold harmless Purchaser and its Affiliates and their respective
directors, officers, partners, employees, agents and representatives from and
against any and all Indemnifiable Losses to the extent relating to, resulting
from or arising out of:
          (i) any failure of any representation or warranty made by Seller under
the terms of this Agreement (other than the representations and warranties made
in Section 5.1.22) or any certificate or other document delivered pursuant
hereto to be true and correct as of, and as if made on, the Closing Date;

39



--------------------------------------------------------------------------------



 



          (ii) any breach or nonfulfillment of any agreement or covenant of
Seller or Edgington (as to covenants to be fulfilled by Edgington on or prior to
Closing) under the terms of this Agreement; and
          (iii) any Retained Liabilities.
          (b) Alon and Purchaser agree, jointly and severally, to indemnify,
defend and hold harmless Seller and its Affiliates and their respective
directors, officers, partners, employees, agents or representatives from and
against any and all Indemnifiable Losses to the extent relating to, resulting
from or arising out of:
          (i) any failure of any representation or warranty made by Alon or
Purchaser under the terms of this Agreement or any certificate or other document
delivered pursuant hereto to be true and correct as of, and as if made on, the
Closing Date;
          (ii) any breach or nonfulfillment of any agreement or covenant of
Alon, Purchaser or Edgington (as to covenants to be fulfilled by Edgington after
the Closing) under the terms of this Agreement; and
          (iii) any Liabilities of Edgington other than Retained Liabilities.
     10.4 Defense of Claims.
          (a) If any Indemnitee receives notice of assertion or commencement of
any Third Party Claim against such Indemnitee with respect to which an
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnitee will give such Indemnifying Party reasonably prompt written
notice thereof. Such notice will describe the Third Party Claim in reasonable
detail, will include copies of all material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of the Indemnifiable
Loss that has been or may be sustained by the Indemnitee. The Indemnifying Party
will have the right to participate in, or, by giving written notice to the
Indemnitee, to assume, the defense of any Third Party Claim at such Indemnifying
Party’s own expense and by such Indemnifying Party’s own counsel (reasonably
satisfactory to the Indemnitee), and the Indemnitee will cooperate in good faith
in such defense.
          (b) If, within ten days after giving notice of a Third Party Claim to
an Indemnifying Party pursuant to Section 10.4(a), an Indemnitee receives
written notice from the Indemnifying Party that the Indemnifying Party has
elected to assume the defense of such Third Party Claim as provided in the last
sentence of Section 10.4(a), the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnitee in connection with the
defense thereof; provided, however, that if the Indemnifying Party fails to take
reasonable steps necessary to defend diligently such Third Party Claim within
ten days after receiving written notice from the Indemnitee that the Indemnitee
believes the Indemnifying Party has failed to take such steps or if the
Indemnifying Party has not undertaken fully to indemnify the Indemnitee in
respect of all Indemnifiable Losses relating to the matter, the Indemnitee may
assume its own defense, and the Indemnifying Party will be liable for all
reasonable costs or expenses paid or incurred in connection therewith. Without
the prior written consent of the Indemnitee, the

40



--------------------------------------------------------------------------------



 




Indemnifying Party will not enter into any settlement of any Third Party Claim
which would lead to Liability or create any financial or other obligation on the
part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder. If a firm offer is made to settle a Third Party Claim
without leading to Liability or the creation of a financial or other obligation
on the part of the Indemnitee for which the Indemnitee is not entitled to
indemnification hereunder and the Indemnifying Party desires to accept and agree
to such offer, the Indemnifying Party will give written notice to the Indemnitee
to that effect. If the Indemnitee fails to consent to such firm offer within ten
days after its receipt of such notice, the Indemnitee may continue to contest or
defend such Third Party Claim and, in such event, the maximum Liability of the
Indemnifying Party as to such Third Party Claim will not exceed the amount of
such settlement offer, plus costs and expenses paid or incurred by the
Indemnitee through the end of such ten calendar day period.
          (c) A failure to give timely notice or to include any specified
information in any notice as provided in Sections 10.4(a) or 10.4(b) will not
affect the rights or obligations of any party hereunder except and only to the
extent that, as a result of such failure, any party which was entitled to
receive such notice was deprived of its right to recover any payment under its
applicable insurance coverage or was otherwise damaged as a result of such
failure.
          (d) The Indemnifying Party will have a period of 30 days within which
to respond in writing to any claim by an Indemnitee on account of an
Indemnifiable Loss which does not result from a Third Party Claim. If the
Indemnifying Party does not so respond within such 30 calendar day period, the
Indemnifying Party will be deemed to have rejected such claim, in which event
the Indemnitee will be free to pursue such remedies as may be available to the
Indemnitee on the terms and subject to the provisions of this Article 10.
     10.5 Claims Related to Title. The amount of any Indemnifiable Losses
subject to indemnification hereunder due to a failure of any representation or
warranty set forth in Section 5.1.11 concerning Edgington’s title to the Real
Property to be true and correct (“Indemnifiable Title Losses”) shall be
calculated net of any insurance proceeds received by the Indemnified Party from
the Title Company on account of such Indemnifiable Title Losses. In the event
that the Indemnifying Party reimburses the Indemnified Party for any such
Indemnifiable Title Losses (or pays to any third party, on behalf of the
Indemnified Party, any amount in respect of such Indemnifiable Title Losses)
under this Article 10 prior to the Indemnified Party’s receipt, directly or
indirectly, of any insurance proceeds on account of such Indemnifiable Title
Losses which duplicate, in whole or in part, the payment by the Indemnifying
Party to the Indemnified Party or to such third party, the Indemnified Party
shall remit to the Indemnifying Party an amount equal to the amount of the
insurance proceeds subsequently received by the Indemnified Party on account of
such Indemnifiable Title Losses which duplicate, in whole or in part, the
payment made by the Indemnifying Party to the Indemnified Party or to such third
party. Purchaser will use Commercially Reasonable Efforts to collect any
proceeds from the Title Company with respect to Indemnifiable Title Losses.

41



--------------------------------------------------------------------------------



 



ARTICLE 11
TERMINATION
     11.1 Termination. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time prior to the
Effective Time, if the party seeking to terminate is not then in material
default or breach of this Agreement:
          (a) By the mutual written consent of Purchaser and Seller;
          (b) By either Purchaser or Seller, by written notice to the other
party, if the Closing shall not have occurred by June 1, 2006 (the “Termination
Date”); provided, no party may terminate this Agreement pursuant to this
Section 11.1(b) if that party has breached its obligations under this Agreement
in a manner that shall have proximately contributed to the failure of the
Closing to occur by such date; provided, further that, in the event that either
of the conditions set forth in Sections 7.1.5 or 7.1.8 above shall not have been
satisfied by June 1, 2006, either Purchase or Seller may unilaterally extend the
Termination Date until July 1, 2006 upon written notice to the other, in which
case the Termination Date shall be deemed for all purposes to be July 1, 2006;
          (c) By either Purchaser or Seller, by written notice to the other
party, if (i) a Governmental Order shall have been issued by a Governmental
Entity in the United States permanently restraining, enjoining or otherwise
prohibiting the consummation of the Merger, and such Governmental Order shall
have become final and nonappealable, or (ii) any Law shall have been enacted by
any Governmental Entity in the United States which prohibits the consummation of
the Merger;
          (d) By Seller, by written notice to Purchaser, if at any time the
representations and warranties of Alon or Purchaser contained in this Agreement
shall fail to be true and correct, or Alon or Purchaser shall at any time have
failed to perform and comply with all agreements and covenants of Alon or
Purchaser contained in this Agreement requiring performance or compliance prior
to such time, and in either case, such failure (i) shall be such that, if not
cured, the conditions set forth in Section 7.2(a) or Section 7.2(b) would not be
fulfilled and (ii) shall not have been cured within 30 days of the receipt of
written notice thereof by Alon or Purchaser from Seller; or
          (e) By Purchaser, by written notice to Seller, if at any time the
representations and warranties of Seller contained in this Agreement shall fail
to be true and correct, or Seller or Edgington shall at any time have failed to
perform and comply with all agreements and covenants of Seller or Edgington
contained in this Agreement requiring performance or compliance prior to such
time, and in either case, such failure (i) shall be such that, if not cured, the
conditions set forth in Section 7.1(a) or Section 7.1(b) would not be fulfilled
and (ii) shall not have been cured within 30 days of the receipt of written
notice thereof by Seller from Purchaser.
     11.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to the provisions of Section 11.1, this Agreement shall
become void and have no effect, without any Liability to any Person in respect
hereof or of the transactions contemplated hereby on the part of any party
hereto, or any of its directors, officers, employees, agents, legal and
financial

42



--------------------------------------------------------------------------------



 



advisors, representatives, stockholders or Affiliates; provided, however, that
the agreements contained in Section 6.1 (Access to Information), Section 6.10
(Confidentiality), Section 6.11 (Publicity), this Section 11.2 and Article 13
(other than Section 13.1) shall survive the termination of this Agreement; and
provided, further, that except as otherwise provided herein, no such termination
shall relieve any party hereto of any Liability or damages resulting from any
breach of this Agreement prior to the time of such termination. If this
Agreement is terminated due to a material breach of this Agreement by Seller or
Edgington or due to the failure to satisfy Section 7.1.5, Alon and Purchaser are
not then in material breach of this Agreement, Seller and Alon shall instruct,
in writing, Regions Bank to deliver the Earnest Deposit to Alon. If this
Agreement is terminated for any other reasons, Seller and Alon will instruct, in
writing, Regions Bank to deliver the Earnest Deposit to Seller. In the absence
of joint instructions to Regions Bank, Seller, Purchaser, Alon or Regions Bank
may initiate appropriate litigation for provision of orders by a court of
competent jurisdiction, it being understood that the decision of such court
shall be based on the terms set forth in this Agreement. In such event, Regions
Bank shall act based on a final non-appealable order of such court or the joint
instructions of Seller and Purchaser. If Seller receives the Earnest Deposit,
neither Purchaser or Alon shall have any further Liability to Seller or
Edgington pursuant to this Agreement or the transactions contemplated herein.
ARTICLE 12
DEFINITIONS
     12.1 Definition of Certain Terms. The terms defined in this Article 12,
whenever used in this Agreement (including in the Schedules or the Disclosure
Letter), shall have the respective meanings indicated below for all purposes of
this Agreement (each such meaning to be equally applicable to the singular and
the plural forms of the respective terms so defined). Unless the context
otherwise requires, (a) all references to Sections, Articles or Schedules are to
Sections, Articles or Schedules of or to this Agreement, (b) each accounting
term not otherwise defined in this Agreement has the meaning assigned to it in
accordance with GAAP, (c) “or” is disjunctive but not necessarily exclusive, and
(d) words in the singular include the plural and vice versa. All references to
“$” or dollar amounts will be to lawful currency of the United States of
America.
          1060 Forms: the meaning set forth in Section 9.8.
          Accountants: the meaning set forth in Section 3.4.
          Acquisition Proposal: the meaning set forth in Section 6.13.
          Affiliate: with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. “Control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of voting securities, by
contract or credit arrangement, as trustee or executor, or otherwise.
          Agreement: the meaning set forth in the preamble.
          Alon: the meaning set forth in the preamble.

43



--------------------------------------------------------------------------------



 



          Apex 401(k) Plan: the Apex Oil Company, Inc. Employee Savings Plan.
          Assets: the meaning set forth in Section 1.1.
          Balance Sheet: the meaning set forth in Section 5.1.6.
          Balance Sheet Date: the meaning set forth in Section 5.1.6.
          Business: the meaning set forth in the recitals.
          Business Day: any day other than Saturday, Sunday or a United States
federal holiday.
          Closing: the meaning set forth in Section 4.1.
          Closing Date: the meaning set forth in Section 4.1.
          Code: the Internal Revenue Code of 1986, as amended.
          Commercially Reasonable Efforts: means efforts which are commercially
reasonable under the circumstances taking into account relevant facts, but such
term does not include the provision of any material consideration to any third
Person of the suffering of any material economic detriment to a party’s ongoing
operations for the taking of any action (including the procurement of any
consent) required under this Agreement except for: (i) the cost of gathering or
supplying any data or other information or making any filings; (ii) fees and
expenses of counsel and consultant; and (iii) customary fees and charges of
Governmental Entities or third Persons.
          Common Stock: the meaning set forth in Section 3.1.
          Company ERISA Affiliate: any Person that together with Edgington has
been or would be deemed a “single employer” within the meaning of Section 4001
of ERISA or Section 414 of the Code.
          Confidential Information: the meaning set forth in Section 9.6.
          Confidentiality Agreement: means the Confidentiality Agreement, dated
as of October 1, 2005, between Alon and Edgington.
          Consultant: the meaning set forth in Section 6.15.
          Contracts: the meaning set forth in Section 1.2.
          Disclosure Letter: the meaning set forth in Section 5.1.
          DLLCA: the meaning set forth in Section 1.1.
          Earnest Deposit: the meaning set forth in Section 3.2.

44



--------------------------------------------------------------------------------



 



          Edgington: the meaning set forth in the preamble.
          Edgington Benefit Plans: the meaning set forth in Section 5.1.19.
          Edgington Securities: any shares of capital stock or other equity
interests in, or securities of, Edgington or any securities, rights or
obligations convertible into, exchangeable for or exercisable to acquire any
securities of Edgington.
          Effective Time: the meaning set forth in Section 4.2.
          Employees: the meaning set forth in Section 9.1.
          Employee Plans: the meaning set forth in Section 5.1.19.
          Environmental Claim: any accusation, allegation, notice of violation,
action, claim, Lien, demand, abatement or other order or directive (conditional
or otherwise) by any Governmental Entity or any other Person (including any
employee or former employee of any contractor or subcontractor of Edgington) for
personal injury (including sickness, disease or death), tangible or intangible
property damage, damage to the environment (including natural resources),
nuisance, pollution, contamination, trespass or other adverse effects on the
environment, or for fines, penalties or restrictions resulting from or based
upon (i) the existence, or the continuation of the existence, of a Release
(including sudden or non-sudden accidental or non-accidental Releases) of, or
exposure to, any Hazardous Material, odor or audible noise in, into or onto the
environment (including the air, soil, surface water or ground water) at, in, by,
from or related to the Real Property or any other property currently or formerly
owned, operated or leased by Edgington or any activities or operations thereof;
(ii) the transportation, storage, treatment or disposal of Hazardous Materials
in connection with the Real Property or any other property currently or formerly
owned, operated or leased by Edgington or the operation of the Business; or
(iii) the violation, or alleged violation, of any Environmental Laws or
Environmental Permits relating to environmental matters connected with the Real
Property or any other property currently or formerly owned, operated or leased
by Edgington or the operation of the Business.
          Environmental Costs and Liabilities: any and all losses, Liabilities,
obligations, damages, fines, penalties, judgments, actions, claims, costs and
expenses (including fees, disbursements and expenses of legal counsel, experts,
engineers and consultants and the costs of investigation and feasibility
studies, remedial or removal actions and cleanup activities) arising from or
under any Environmental Law or Environmental Claim or any order or agreement now
in effect with any Governmental Entity or other Person.
          Environmental Law: any applicable federal, state, local or foreign Law
(including common law), statute, code, ordinance, rule, regulation or other
requirement relating to the environment, natural resources, or public and
employee health and safety and includes, but is not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801,
et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.,
the Clean Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 33 U.S.C. §
2601, et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C.

45



--------------------------------------------------------------------------------



 



§ 136, et seq., the Oil Pollution Act of 1990, 33 U.S.C. § 2701, et seq., the
Federal Safe Drinking Water Act, 42 U.S.C. § 300F, et seq., and the Occupational
Safety and Health Act, 29 U.S.C. § 651, et seq., as such Laws have been amended
or supplemented, and the regulations promulgated pursuant thereto, and all
analogous state or local statutes.
          Environmental Permit: any permit, approval, authorization, license,
variance, registration, or permission required under any applicable
Environmental Law.
          ERISA: the Employee Retirement Income Security Act of 1974, as
amended.
          Estimated Inventory Statement: the meaning set forth in Section 3.3.
          Estimated Inventory Value: the meaning set forth in Section 3.3.
          Exceptions: the meaning set forth in Section 6.12.
          Excluded Assets: the meaning set forth in Section 1.2.
          Final Inventory Value: the meaning set forth in Section 3.4.
          Financial Statements: the meaning set forth in Section 5.1.6.
          GAAP: accounting principles generally accepted in the United States of
America.
          GBCLM: the meaning set forth in Section 1.1.
          Governmental Entity: the meaning set forth in Section 2.2.
          Governmental Order: any order, writ, judgment, injunction, decree,
declaration, stipulation, determination or award entered by or with any
Governmental Entity.
          Hazardous Material: any substance, material or waste which is
regulated by any Governmental Entity under any Environmental Law, including any
material, substance or waste which is defined as a “hazardous waste,” “hazardous
material,” “hazardous substance,” “extremely hazardous substance,” “restricted
hazardous waste,” “contaminant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law, which includes, but is not limited to,
petroleum, petroleum products (including crude oil and any fraction thereof),
asbestos, asbestos-containing materials, urea formaldehyde and polychlorinated
biphenyls.
          HSR Act: the meaning set forth in Section 5.1.3.
          Huntington: the meaning set forth in Section 2.2.
          Indebtedness: with respect to any Person, (i) all indebtedness of such
Person, whether or not contingent, for borrowed money, (ii) all obligations for
cash overdrafts, (iii) all obligations of such Person for the deferred purchase
price of property or services, (iv) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (v) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies

46



--------------------------------------------------------------------------------



 




of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (vi) all obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities, (vii) all obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock of such Person or any
warrants, rights or options to acquire such capital stock, valued, in the case
of redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (viii) all
Indebtedness of others referred to in clauses (i) through (vii) guaranteed by
such Person, and (ix) all Indebtedness referred to in clauses (i) through
(vii) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
          Indemnifiable Losses: the meaning set forth in Section 10.2.
          Indemnifiable Title Losses: the meaning set forth in Section 10.5.
          Indemnifying Party: the meaning set forth in Section 10.2.
          Indemnitee: the meaning set forth in Section 10.2.
          Intellectual Property: the meaning set forth in Section 1.1.5.
          Inventories: the meaning set forth in Section 1.1.2.
          Inventory Service: the meaning set forth in Section 3.4.
          Inventory Statement: the meaning set forth in Section 3.4.
          “knowledge of Seller”: the actual knowledge, after due inquiry, of any
officer of Seller or Edgington, or of any other management personnel of Seller
or Edgington with direct responsibility for the mater to which the
representation or warranty is being made.
          Law: the meaning set forth in Section 2.2.
          Leased Real Property: the meaning set forth in Section 1.1.6.
          Liabilities: any debt, liability or obligation, whether known or
unknown, asserted or unasserted, determined or determinable, absolute or
contingent, accrued or unaccrued and whether due or to become due.
          Lien: any mortgage, pledge, deed of trust, lien (including
environmental and tax liens), hypothecation, charge, claim, security interest,
title defect, encumbrance, burden, charge or other similar restriction, lease,
sublease, claim, title retention agreement, preferential arrangement, option,
easement, covenant, encroachment or other adverse claim of any kind, including
any restriction on the use, voting, transfer, receipt of income or other
exercise of any attributes of ownership.

47



--------------------------------------------------------------------------------



 



          Material Adverse Effect: a material adverse effect, whether or not
limited in duration, on the business, operations, properties, assets,
liabilities, financial condition, results of operations or prospects of
Edgington, but shall exclude any material adverse effect arising out of (i) any
changes in United States general economic or securities markets conditions,
(ii) any changes that effect the asphalt refining and marketing industry in
general, and (iii) any changes resulting from any joint announcement of this
Agreement by the parties hereto or the consummation of the transactions
contemplated hereby.
          Merger: the meaning set forth in Section 1.1.
          Merger Consideration: the meaning set forth in Section 3.2.
          Organizational Documents: with respect to any Person that is a
corporation, its articles or certificate of incorporation and bylaws, and with
respect to any Person that is a limited liability corporation, its certificate
of formation and limited liability company agreement.
          Owned Real Property: the meaning set forth in Section 1.1.6.
          Per Share Consideration: an amount equal to the Merger Consideration
divided by the aggregate number of shares of Common Stock outstanding
immediately prior to the Effective Time.
          Permits: the meaning set forth in Section 1.1.7.
          Permitted Liens: such of the following: (i) statutory Liens for Taxes,
assessments or other governmental charges not yet due and payable;
(ii) materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens and
other similar Liens imposed by Law arising in the ordinary course of business
securing obligations that are not overdue; (iii) Real Property Leases; (iv) any
reservations, restrictions, easements, encroachments or rights of way which are
of record and which, individually or in the aggregate, do not materially detract
from the value, or impair in any material manner, the current use of the
property subject thereto; and (v) any additional encumbrances (which are not
Liens) appearing in Schedule B to the Title Commitments (other than standard
printed exceptions) and not objected to in writing by Purchaser within ten
Business Days after receipt by Purchaser thereof.
          Person: any natural person, firm, partnership, association,
corporation, company, trust, business trust, Governmental Entity or other
entity.
          Physical Inventory: the meaning set forth in Section 3.4.
          Pipeline Easements: the meaning set forth in Section 1.1.6.
          PLL Policy: the meaning set forth in Section 6.15.
          Pre-Existing Environmental Matters: the meaning set forth in
Section 6.15.
          Products: the meaning set forth in the recitals.

48



--------------------------------------------------------------------------------



 



          Purchaser: the meaning set forth in the preamble.
          Qualified Insurer: means ACE Environmental Risk, XL Specialty Risk
Control and American International Specialty Lines Insurance Company, each of
which has signed a confidentiality agreement with Edgington, and each of such
insurer’s respective affiliates and reinsurers (including, without limitation,
Indian Harbor, an affiliate of XL Specialty Risk Control).
          Real Property: the meaning set forth in Section 1.1.6.
          Real Property Leases: the meaning set forth in Section 1.1.6.
          Release: any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the indoor or outdoor environment or into or out of any
property.
          Remedial Action: all actions, including any capital expenditures,
required or voluntarily taken to (i) clean up remove, treat, or in any other way
address any Hazardous Material or other substance; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material so
it does not migrate or endanger or threaten to endanger public health or welfare
or the indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations or post-remedial monitoring and care; or (iv) bring facilities on
any property owned, operated or leased by Edgington and the facilities located
and operations conducted thereon into compliance with all Environmental Laws and
Environmental Permits.
          Retained Liabilities: the meaning set forth in Section 2.2.
          Seller: the meaning set forth in the preamble.
          Seller Guaranty: the meaning set forth in Section 9.10.
          Shares: the meaning set forth in the recitals.
          Subsidiary: with respect to any Person (other than a natural Person)
means any other Person of which (i) the first mentioned Person or any Subsidiary
thereof is a general partner, (ii) voting power to elect a majority of the board
of directors or others performing similar functions with respect to such other
Person is held by the first mentioned Person and/or by any one or more of its
Subsidiaries, or (iii) at least 50% of the equity interests of such other Person
is, directly or indirectly, owned or controlled by such first mentioned Person
and/or by any one or more of its Subsidiaries.
          Surviving Corporation: the meaning set forth in Section 1.1.
          Tangible Personal Property: the meaning set forth in Section 1.1.3.
          Tax or Taxes: all federal, state, local, and foreign taxes, fees,
levies or other assessments, including income, gross receipts, excise, real and
personal property, municipal, capital, sales, use, transfer, license,
unemployment, payroll and franchise taxes, and such term

49



--------------------------------------------------------------------------------



 




shall include any interest, penalties, or additions to tax attributable to such
taxes, fees, levies or other assessments, imposed by any Tax Authority.
          Tax Authority: the IRS and any other domestic or foreign governmental
authority or subdivision or agency responsible for the administration of any
Taxes.
          Tax Returns: all federal, state, local, and foreign tax returns,
declarations, statements, reports, claims for refund, forms, and information
returns, including any schedule or attachment thereto, and including any
amendments thereof.
          Termination Date: the meaning set forth in Section 11.1.
          Third Party Claim: the meaning set forth in Section 10.2.
          Title Commitments: the meaning set forth in Section 6.12.
          Title Company: the meaning set forth in Section 6.12.
          WARN Act: the U.S. Workers Adjustment and Retraining Notification Act
of 1988.
          Year-End Financial Statements: the meaning set forth in Section 5.1.6.
ARTICLE 13
MISCELLANEOUS PROVISIONS
     13.1 Specific Performance. The parties recognize that if Seller refuses to
consummate the Merger in accordance with the provisions of this Agreement,
monetary damages alone will not be adequate to compensate Purchaser for its
injury. Purchaser shall therefore be entitled, in addition to any other remedies
that may be available, to obtain specific performance with respect to the
consummation of the Merger in accordance with the terms of this Agreement. If
any action is brought by Purchaser to enforce this Agreement as described in
this Section 13.1, Seller shall waive the defense that there is an adequate
remedy at Law. In the event of a default by Seller which results in the filing
of a lawsuit for damages, specific performances, or other remedies, Purchaser
shall be entitled to reimbursement by Seller of reasonable legal fees and
expenses incurred by Purchaser.
     13.2 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery or (iv) sent by fax or
telegram, as follows:

50



--------------------------------------------------------------------------------



 



  (a)   If to Seller or Edgington, to:         Apex Oil Company, Inc.
8235 Forsyth Blvd., 4th Floor
Clayton, Missouri 63105
Facsimile No.: (314) 889-9603
Attention: Douglas D. Hommert
    (b)   If to Alon or Purchaser, to:         Alon USA Energy, Inc.
7616 LBJ Frwy, Suite 300
Dallas, TX 75251
Facsimile No.: (972) 367-3724
Attention: General Counsel

or, in each case, at such other address as may be specified in writing to the
other parties hereto.
     13.3 Expenses. Except as otherwise specifically provided in this Agreement,
Seller, on the one hand, and Purchaser and Alon, on the other hand, shall bear
their respective expenses, costs and fees (including attorneys’ and auditors’
fees, if any) in connection with the transactions contemplated hereby, including
the preparation, execution and delivery of this Agreement and compliance
herewith, whether or not the transactions contemplated hereby are effected.
Purchaser and Alon shall be responsible for all filing fees in connection with
the filings required by the HSR Act.
     13.4 Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but will not be assignable or delegable by any party without
the prior written consent of the other party which shall not be unreasonably
withheld; provided, however, that (a) nothing in this Agreement is intended to
limit Purchaser’s ability to sell or to transfer any or all of the Assets
following the Closing Date, and (b) upon notice to Seller, Purchaser may assign
or delegate any or all of its rights or obligations under this Agreement;
provided that any such assignment does not release Alon or Purchaser from any of
its obligations hereunder. Seller agrees to execute acknowledgements of such
assignment(s) and collateral assignments in such forms as Purchaser may from
time to time reasonably request. In the event of such a proposed assignment by
Purchaser, the provisions of this Agreement shall inure to the benefit of and be
binding upon Purchaser’s assigns.
     13.5 Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. The waiver by any of the parties
hereto of a breach of or a default under any of the provisions of this Agreement
or to exercise any right or privilege hereunder, shall not be construed as a
waiver of any other breach or default

51



--------------------------------------------------------------------------------



 



of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder. The rights and remedies herein provided are cumulative and
none is exclusive of any other, or of any rights or remedies that any party may
otherwise have at Law or in equity.
     13.6 Entire Agreement. This Agreement (including the Exhibits and Schedules
referred to herein or delivered hereunder), the Confidentiality Agreement and
paragraph 11 (solely to the extent relating to Regions Bank, as Agent) of the
“Proposed Terms” dated March 24, 2006 executed by Alon, Seller, Edgington and
Regions Bank constitute the entire agreement of the parties to this Agreement
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof.
     13.7 Rights of the Parties. Except as provided in Article 10 or in
Section 13.4, nothing expressed or implied in this Agreement is intended or will
be construed to confer upon or give any Person other than the parties hereto and
their respective Affiliates any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.
     13.8 Brokers. Alon and Purchaser hereby agrees to indemnify and hold
harmless Seller, and Seller hereby agree to indemnify and hold harmless Alon and
Purchaser, against any liability, claim, loss, damage or expense incurred by
Alon or Purchaser, on the one hand, or Seller or Edgington, on the other hand,
relating to any fees or commissions owed to any broker, finder, or financial
advisor as a result of actions taken by Alon or Purchaser, on the one hand, or
Seller or Edgington, on the other hand.
     13.9 Further Assurances. From time to time, as and when requested by any
party, the other parties will execute and deliver, or cause to be executed and
delivered, all such documents and instruments as may be reasonably necessary to
consummate the transactions contemplated by this Agreement.
     13.10 Governing Law. This Agreement, including the interpretation,
construction and validity hereof, shall be governed by the Laws of the state of
Texas.
     13.11 Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision or portion of any provision in
such jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction in such manner as will effect as nearly as lawfully
possible the purposes and intent of such invalid, illegal or unenforceable
provision. Upon a determination that any provision of this Agreement is
prohibited, unenforceable or not authorized, the parties agree to negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible, in a mutually acceptable manner, in order that
the transactions contemplated hereby are consummated as originally contemplated
to the fullest extent possible.

52



--------------------------------------------------------------------------------



 



     13.12 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. For purposes of this
Agreement, a document (or signature page thereto) signed and transmitted by
facsimile machine or electronic mail is to be treated as an original document.
The signature of any party thereon, for purposes hereof, is to be considered as
an original signature on an original document. At the request of any party, any
facsimile or electronically mailed document is to be re-executed in original
form by the parties who executed the facsimile or electronically mailed
document. No party may raise the use of a facsimile machine or electronic device
or the fact that any signature was transmitted through the use of a facsimile or
electronic device as a defense to the enforcement of this Agreement or any
amendment or other document executed in compliance with this Section.
     13.13 Titles and Headings. Titles and headings to sections herein and the
table of contents are inserted for convenience of reference only, and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
     13.14 Passage of Title and Risk of Loss. The Merger will be deemed
effective for tax, accounting and other computational purposes as of 12:01 A.M.
(Pacific Time) on the Closing Date.
     13.15 Interpretive Matters. No provision of this Agreement will be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which either such party or its counsel participated in the
drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.
     13.16 No Recourse. Notwithstanding any of the terms or provisions of this
Agreement, each of Alon and Purchaser, on the one hand, and Seller and
Edgington, on the other hand, agree that neither it nor any Person acting on its
behalf may assert any claims or cause of action against any officer or director
of the other party (or parties) or stockholder of such other party (or parties)
in connection with or arising out of this Agreement or the transactions
contemplated hereby.
     13.17 Guaranty. Alon hereby guarantees to Seller the prompt and full
discharge by Purchaser of all of Purchaser’s payment and performance obligations
under this Agreement in accordance with the terms hereof.
     13.18 Waiver of Punitive and Other Damages and Jury Trial.
          (a) EACH PARTY TO THIS AGREEMENT EXPRESSLY WAIVES AND FOREGOES ANY
RIGHT TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES IN ANY ARBITRATION,
LAWSUIT, LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY
CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          (b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE IT HEREBY

53



--------------------------------------------------------------------------------



 




IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          (c) EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF THE FOREGOING WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY, AND
(iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.18.
[SIGNATURE PAGE FOLLOWS]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                  APEX OIL COMPANY, INC.    
 
           
 
  By:   /s/Douglass D. Hommert    
 
                Name: Douglass D. Hommert         Title: Executive Vice
President    
 
                EDGINGTON OIL COMPANY    
 
           
 
  By:   /s/Douglass D. Hommert    
 
                Name: Douglass D. Hommert         Title: Executive Vice
President    
 
                ALON USA ENERGY, INC.    
 
           
 
  By:   /s/ David Wiessman    
 
                Name: David Wiessman         Title: Executive Chairman    
 
           
 
  By:   /s/Jeff D. Morris    
 
                Name: Jeff D. Morris         Title: President and CEO    
 
                EOC ACQUISITION, LLC    
 
           
 
  By:   /s/ Jeffrey S. Towers    
 
                Name: Jeffery S. Towers         Title: Vice President of Typex
Acquisitions, Inc.    
 
        Managing Member    

 